 UARCO, INC.55UARCO,IncorporatedandInternationalUnion,United Automobile,Aerospace and AgriculturalImplementWorkers of America,UAW. Cases9-CA-15126, 9-CA-15218, 9-CA-15277, and9-RC-1325530 September 1987DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONBY CHAIRMAN DOTSON ANDMEMBERSJOHANSEN AND STEPHENSOn 25 February 1982 Administrative Law JudgeThomas R. Wilks issued the attached decision. TheRespondent filed exceptions and a supporting brief,and the Charging Party and the General Counselfiled cross-exceptions and briefs in support.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge'srulings,'findings,2and conclusions3 only to the extent consistent withthisDecision,Order, and Direction of SecondElection.The judge found that the Respondent committednumerousviolations of Section 8(a)(1), (2), and (3)of the Act. The judge determined that the Unionenjoyed majority support at the time it demandedrecognition from the Respondent. He then sus-tained a number of the Union's objections to con-duct affecting the election held on 21 March 1980,'In her cross-exceptionsto thejudge's decision,counsel forthe Gen-eralCounsel asserts that the judge committed prejudicial error in failingto grant hermotion tostrike the testimonyof six of theRespondent'switnesseswho prior totestifying read portions ofthe officialtranscriptcovering testimony which related to conduct of which theywere ac-cused.Noting thathe was aware of the witnesses'conductand evaluatedthe testimonyaccordingly, the judgedenied themotion Although we donot condonethe conduct of thewitnesses,we agree with the judge's rea-sonsfor denying the General Counsel'smotion in the circumstances ofthis case.2 The Respondent and the General Counsel have excepted to some ofthe judge'scredibilityfindingsThe Board's established policy is not tooverrule an administrative law judge'scredibility resolutionsunless theclearpreponderance of all the relevant evidence convincesus that theyare incorrectStandard Dry Wall Products,91NLRB 544 (1950), enfd.188 F 2d 362 (3d Cir 1951). We have carefullyexaminedthe record andfind no basis forreversing the findings.The General Counselalso exceptsto the judge's failureto discredit thetestimonyof certain of Respondent'switnesseswho reviewed typewrittenstatementsbefore testifyingThe judge failed specificallyto address thisissueWe concludethat his omission is notfatal becauseitdoesnot affectthe ultimateresult reached hereinAs set forth below,we find that thetestimonyof the General Counsel'switnesses concerning statements atemployeemeetings,taken togetherwiththe Respondent's campaign liter-ature,doesnot sustainfinding violations of Sec. 8(a)(1)Accordingly, wefind it unnecessaryto pass on the General Counsel's exception, as wewould reachthe same resultevenif all theRespondent'switnesses werediscreditedaWe note thatthe judge at one point inhis decision incorrectly refersto employee Cecil Buckner as CecilBrucknerfound that the severity and pervasiveness of theRespondent's unfair labor practices made it futile toorder a second election, and concluded that the is-suance of a bargaining order was warranted underthe principles ofNLRB v. Gissel Packing Co.,395U.S. 575 (1969). We disagree.As more fully set forth below, we now dismissmany of the judge's findings of unfair labor prac-tices.We conclude that the remaining unfair laborpractices do not warrant a bargaining order. Wefurther conclude that the remaining unfair laborpractices which are also the subject of objections inthe representation case warrant setting aside theelection.Accordingly,we shall direct a secondelection.1.THE ALLEGED 8(A)(1) INTERROGATIONSThe judge analyzed the alleged unlawful interro-gations in accordancewithPPG Industries,251NLRB 1146 (1980), andFruehauf Corp.,237 NLRB399 (1978). After the judge issued his decision, theBoard established new standards for evaluating al-leged unlawful interrogations.SunnyvaleMedicalClinic,277 NLRB 1217 (1985);Rossmore House,269 NLRB 1176 (1984). We therefore proceed to anew analysis of these allegations within the frame-work of current Board law.A. Plant Manager Bramble's Interrogation ofEmployees Goodin and AllenThe judge found that on the day of the elec-tion,4 Plant Manager Bramble approached employ-eesGoodin and Allen at their work station andasked them jointly what they were doing wearing"pro-Union" campaign T-shirts and buttons. Bram-ble stated, "You don't see any on me." Goodinprotested that she had the right to wear anythingshe wanted; Allen offered Bramble a union button.We agree with the judge thatBramble's ques-tioning did not violate the Act. Goodin and Allenwere known to openly support the Union and thesurrounding circumstances demonstrate that Bram-ble's interrogationwould not reasonably tend tointerferewith the employees' Section 7 rights.Thus Bramble's question was merely a casual refer-ence to the visible emblems of two self-proclaimedunion adherents, and was not followed by anyother remarks concerning union activity. We there-foredismiss this allegation.SunnyvaleMedicalClinic,supra;Rossmore House,supra.4The election was conducted on 21 March 1980 All subsequent datesrefer to 1980 unless otherwise noted.286 NLRB No. 7 56DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDB. Supervisor Cross' Interrogation of EmployeeBettyWentzThe judge found that about 2 weeks prior to theelection, Supervisor Cross asked employee BettyWentz why Wentz thought the employees neededunion representation.Wentz' husband was a unitemployee and known union activist.In the ensuingconversation, according to the judge, Cross toldWentz that union representation did not ensure thatemployees would obtain everything they sought;that "in bargaining you had to negotiate for every-thing you got"; and that there was a possibility oflosing benefits in the bargaining process. The judgefound that Cross' interrogation of Wentz about theproduction employees'motivations for seekingunion representation violated Section 8(a)(1) of theAct. We disagree.Cross' initial question about employees' desirefor union representation was followed by speechprotected by Section 8(c).We find nothing coer-cive in the circumstances surrounding Cross' ques-tion and therefore dismiss this allegation of thecomplaint.SunnyvaleMedical Clinic,supra;Ross-more House,supra.D. Supervisor Maynard's Interrogation ofEmployee JordanThe judge found that about 3 days before theelection,Maynard encountered employee Jordan atthe latter's work station. Jordan actively supportedtheUnion by distributing union literature andwearing unioninsignia.According to the judge,Maynard asked Jordan why he thought union rep-resentation was necessary. Jordan responded by re-citing for 2 hours his reasons for representation,afterwhich Maynard threw up his hands and de-parted.The judge found that Maynard unlawfully inter-rogated Jordan.We disagree. Jordan was an openunion adherent.Maynard asked one question ofhim and then merely listened to Jordan's views for2 hours. We find nothing coercive in this situationand conclude that Maynard's single inquiry toJordan did not violate Section 8(a)(1).RossmoreHouse,supra.II.RESPONDENT'S ALLEGED THREATS ANDINCULCATION OF FUTILE BARGAINING AT THEPREELECTION MEETINGS AND IN CAMPAIGNLITERATUREC. Supervisor Maynard's Interrogation ofEmployee HanleyThe judge found that on 1 March SupervisorMaynard engaged in a conversation with employeeHanley at Maynard's desk following Maynard'sroutine review of Hanley's work report. MaynardaskedHanley if there was anything else whichHanley wished to talk about, and Hanley respond-ed negatively.Maynard then asked, "Any unionbusiness?" and Hanley replied, "No, not really."Maynard persisted, however, and asked whatHanley felt about the Union.The judge found, and we agree, that Maynard'sinterrogation violated Section 8(a)(1).Maynard'sinquiries lacked the casual, amiable characterwhich frequently typifies innocuous union-relatedconversation in the workplace. Cf.Sunnyvale Medi-cal Clinic,supra.The setting-at Maynard's desk,following his review of Hanley's work report-em-phasized the authoritative tone and coercive tend-ency of the questions. Maynard's persistence in theface of Hanley's attempt to deflect the questionsfurther reinforced their threatening quality. Underall the circumstances, we conclude that Maynard'sinterrogation reasonably tended to coerce this em-ployee in the exercise of his Section 7 rights.Ross-more House,supra.The judge found that in the preelection employ-ee meetingsthe Respondent neither threatened in-evitable strikes, plant closure, or loss of benefitsnor implied that the employees' selection of theUnionascollective-bargainingrepresentativewould be futile. However, the judge found that be-tween 27 February and 19 March the Respondentdistributed to its employees 10 letters and 13 factbulletinswhich violated Section 8(a)(1) in theabove respects. In its exceptions, the Respondentcontends that these oral and writtenstatements arevirtually thesame and,when evaluated as a whole,are permissible speech under Section 8(c) of theAct.We find merit in this argumentand dismiss allallegationspertaining to the preelection communi-cations.The judge found that approximately 23 employeemeetingswere held in the plant lunchroom be-tween 3 and 19 March, which were attended byalmost all the Respondent's employees. Several ofthe General Counsel's witnesses stated that duringthese meetings, the Respondent's speakers informedthem that bargaining starts from scratch, and thatall benefits would be "frozen" during negotiations.However, employees Carman, Don Wentz, andAtcherconceded thatRespondent'sattorneyTreacy characterized collective-bargaining negotia-tions as "horsetrading" in which the employeescouldgain,lose, or break even. Don Wentz alsostated that, in response to a question whether the UARCO, INC.57Respondent would negotiate, Treacy said that itwould do so, and that all items were negotiable asbargaining started from scratch. Employee Ke-plinger testified that Treacy saidthat in bargainingyou "give a little" and "take a little." EmployeeBates testified similarly.The judge concluded that even if the GeneralCounsel's witnesses were given the benefit of everydirect credibility resolution, the Respondent's re-marks at the employeemeetingswere not unlawful.Thus, he found the Respondent's statements did notconstitute threats of economic detriment or threatsto engage in regressive bargaining.Rather,the Re-spondent merely informed its employees that bene-fits could be gained as well as lost in negotiations.In the context of all the Respondent's oral state-ments, the judge interpreted the Respondent's useof the word "frozen" to mean only that the Re-spondent would maintain the status quo pendingnegotiations. The judge found specifically that theRespondent didnotrepeatedly allude to a record ofunion-forced strikes, stress the inevitability of a de-structive union bargaining position, or suggest thefutility of union representation for the employees.With respect to the campaign literature, thejudge found the Respondent threatened employeeswith strikes in the following statements:5Before you vote, you are entitled to knowhow anxioussomeof your fellow-employeesare to cause a strike-and putyouout of work.Naturally, strikes are not inevitable.But union-forced strikesdohappen. And with the UAWthey happenvery, very often.We don't want a UAW strike. We won't forceone. I'm pretty sure you don't want a strikeeither.But the UAW has a habit of threaten-ing "Do it our way-or we strike."The judge noted that the Respondent failed todefine the term "union-forced" strike and failed togive assurances that the Respondentwould bargainin good faith. He concluded that theliterature,taken as a whole, unlawfullythreatened the em-ployees with strikes.The judge further found that the Respondentthreatened employees with plant closure and thefutilityof selectinga bargaining representative inthe following statements.5The judge set forth numerous excerpt:.concerning all aspects of Re-spondent's campaign literature in sec.III,C,1,of his decision. The state-ments reproduced hereare selectionsfromthe judge's excerpts which webelieve fairly characterizethe generalthrustof the Respondent's litera-tureCleveland Was A Unionized Plant. In Fact, IfItHadn'tBeenFor The Outside Union, WeProbablyWouldn'tHaveBeenForced toClose the Plant-Permanently.The Company now is threatened by the UAW,which hasa sadrecord of closing plants inKentucky and forcing plants to leave Ken-tucky.We have every confidence that the ma-jority of UARCO people will vote their confi-dence inthe Company and avoid the risks totheirjobs that could be forced by the UAW.Until a few years ago, Uarco had a plant nearSan Francisco.Itwas a unionized plant. It waslong, neverending battle.Finally, the strike began.Some of the uniondemands were for such things asunion-typein-surance. . . .We explained,over and over,thatwe didn'tdo such things. . . .We ex-plained that inallplants,with or withoutunions we have theUarcosick-pay plan. . . .But the union bosses didn't believe us. Thestrike kept on . . . . But we never gave in.THE PRINCIPLE WAS MORE IMPOR-TANT THAN ANY ONE PLANT.Finally, it got so bad we were forced to closethe plant.We moved, as you know, to Roseburg,Oregon.And not one single union memberwent along. There is no union at Roseburg.What happened? A union trying to prove how"tough" it was, cost the union members theirjob-permanently. We have never been forcedto close a non-union plant.The judge reasoned that the Respondent present-ed the Union as a threat without any explanationother than an alleged "sad record of closing plantsinKentucky," and impliedly predicted dire conse-quences due to the Union's bargaining position.The judge concluded that the Respondent's threatsof plant closure were unsupported by demonstrableevidence and violated the Act. He further foundthat the Respondent gave no assurance in the liter-ature that it would enter the bargaining processwith an open mind, rather than a determination tomaintainpresent working conditions. He concludedthat the Respondent implied it would enter bar-gainingwith a predetermined, fixed position andthus threatened the employees with the futility ofselecting a bargaining representative.Finally, the judge found that the Respondentthreatened loss of benefits in the following state-ments. 58DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDThe outside union keeps saying we can'tlose anything if the union gets in. Is this true?NO-BECAUSE IT DOES HAPPEN.LAST FRIDAY YOU READ WHERE THELAW SAID THIS WAS LEGAL.Ok, so its legal. But has it everreallyhap-pened?ABSOLUTELY,RIGHTHERE INUARCO, FOR EXAMPLE.Has it happenedto the UAW?YOU BE THE JUDGE! HERE IS ADIRECT QUOTEFROM THE UAWPRESIDENT AT TELEX-AFTER 11LOST STRIKE PAYCHECKS:"EVERY TIME WE MET WITH THECOMPANY, THEY'D TAKE SOMETHINGELSE AWAY FROM US1"The judge noted that the statements suggestedthe employees' loss of benefits without reference tobargainingor any other qualification. Concerningthe alleged quotation from the UAW president, thejudge found that it lacked supporting context andcontained no assurance that the Respondent wouldbargain in good faith or would not assume a re-gressive bargaining position. The judge concludedthat the Respondent's campaign literature, taken asawhole, threatened the employees with loss ofbenefits and violated the Act.Our dissenting colleague agrees with the judge'sconclusions concerning the Respondent's literatureand with his finding thata remedial bargainingorder is warranted.In evaluating the Respondent's preelection cam-paign, we begin from the premise that the oral andwritten statements must be construed together todetermine their reasonable tendency to coerce theemployees. Both the courts and the Board havelong held that statements and written materialsmust be viewed in context and not in isolation.NLRB v. Virginia Electric & Power Co.,314 U.S.469 (1941);Nebraska Bulk Transport,240 NLRB135, 157 (1979), enfd. in pertinent part 608 F.2d311, 314-315 (8th Cir. 1979).From this viewpoint, we conclude that the Re-spondent's campaign communications did not vio-late the Act. In this regard, we disagree with thejudge's and our dissenting colleague's conclusionthat the Respondent's lawful oral communicationsdid not moderate its written statements. As notedabove, the judge found nothing threatening or falseon the face of the documents. He concluded thatthey conveyed unlawful threats as a result of therepetition of certain statements regarding strikesand bargaining positions and the absence of contextfor other statements. In each cdse the judge de-pended on the impact of the literature as a wholeto make his finding of violations. We disagree withhis judgment in this matter. We find that the litera-ture and oral statements, considered as a whole, arelawful expressions of opinion protected by Section8(c).The Respondent held numerous employee meet-ings.Employees Carman, Don Wentz, and Atchereach conceded that Respondent's attorney Treacycharacterized collective bargaining as "horsetrad-ing" in which the employees could gain, lose, orbreak even. According to Don Wentz' testimony,Treacy also expressly assured the employees thatthe Respondent would negotiate. In addition, em-ployees Keplinger and Bates each recalled Treacy'sreferences to the two-way nature of collective bar-gaining.Treacy's repeated oral assurances provided sub-stantial context for the Respondent's campaign lit-erature.The Respondent couched that literature inpartisan terms.Mere references to the possible neg-ative outcomes of unionization, however, do notdeprive the Respondent's materials of the protec-tions of Section 8(c). See, e.g.,Coleman Co.,203NLRB 1056 (1970) (strikes);American Clay Form-ing Plant,238 NLRB 1052 (1978) (plant closings);Clark Equipment Co.,278 NLRB 498 (1986) (lossof benefits). As noted, the letters and fact bulletinscontain no express threats of any kind, nor do theycontain any falsehoods. When considered in properconjunction with Respondent's oral assurances thatitwould bargain with the Union and that bargain-ing could go up or down, the literature has no rea-sonable tendency to coerce. We conclude that rea-sonable employees equipped with such assuranceswould treat these documents merely as part of avigorous election campaign.We therefore dismissall allegations of 8(a)(1) threats and inculcations offutilityof selecting a representative pertaining tothe Respondent's preelection communications.III.THE UNION'S OBJECTIONSTO CONDUCTAFFECTING THE RESULTS OF THE ELECTIONThe judge considered 13 objections set for hear-ing in this consolidated proceeding. He found meri-toriousObjections 3, 4, 9, and 10,6 and recom-Objections 3, 4, and9 are phrasedas follows3.The Employerthreatened dire economic consequences,includ-ing plant closure,if thePetitioner won the electionand predicted aloss of businessto the Employer if the Union won the election4The Employer interrogated employeesconcerning protectedconcerted activities9TheEmployer, through literature and speeches,and otherwise,instilled in employees' minds thatcollectivebargaining is futile andinevitably leads to strikes10TheEmployer issued false and deceptive statements and en-gaged in deceptive practices UARCO,INC.59mended that the election be set aside on thosegrounds. The judge dismissed the remainder of theobjections as unsupported by sufficient evidence;theGeneral Counsel filed no exceptions to thesedismissals,and the Charging Party excepted onlyto the dismissal of Objection 11. Our rulings on theunfair labor practices discussed above require theoverruling of portions of Objection 3 and of Objec-tion 9 in its entirety. For the reasons set forthbelow, we also overrule Objection 10 and affirmthe judge's overruling of Objection 11.Objection 10 concerns alleged campaign misrep-resentations committed by the Respondent. CitingGeneral Knit of California,239 NLRB 619 (1978),the judge found that the Respondent engaged inmisrepresentations which could not adequately berebutted by the Union, and concluded that Objec-tion 10 was meritorious. After the judge issued hisdecision, the Board adopted a new standard forevaluating campaign propaganda. Objections basedon the truth or falsity of the parties' campaignstatements are no longer grounds for setting asidean election.Midland National Life Insurance Co.,.263NLRB 127 (1982). Accordingly, we dismissObjection 10.7With respect to Objections 3 and 4, we haveadopted the judge's findings that Hobbs' threat ofplant closure violated the Act, and that Maynard'sinterrogation of Hanley was unlawful. In the over-allcircumstances of this case, we conclude thatthese unlawful acts constitute objectionable con-duct affecting the election8 arid, on this ground, weaccept the judge's recommendation to set aside theelection.IV. THERECOMMENDED BARGAINING ORDERThe judgefound that the Respondent's unfairlabor practices rendered the holding of a secondelection futile and could adequately be remediedonly by theissuance of a bargainingorder.Thisfindingwas based principally on the judge's con-clusions concerning the Respondent's campaign lit-erature.As we havefound nothing unlawful in thatliterature,themajor basis forthe judge's recom-mended remedy has been eliminated.The only re-maining unfair labor practices are one interroga-7We affirm the judge's dismissal of Objection I I concerning allegedmisrepresentation of Board processes The judge found that the Respond-ent posted numerous photocopies of purported unfair labor practicechargesfiledagainstthe Union with the Board The Union conceded thatthe documents were not forgenes The judge found no misrepresentationand dismissed this objection InR:veredgeHospital,264NLRB 1094(1982), the Board decided that mischaracterizations of Board actions areto be treated in the same manner as other misrepresentations On thisground we affirm thejudge's ruling8We note that the Respondent also unlawfully solicited grievances andunlawfully assisted a labor organization during the election campaign, butthese unfair labor practices were not alleged as objectionable conducttion, one threat of plant closure, the unlawful solic-itation of grievances, the unlawful dominance ofand assistance to a labor organization, the postelec-tion remedying of employee complaints, and thepostelection refusal to recall a union activist.Wefind that the preelection unfair labor practices arenot sufficient to require the extraordinary remedyof a bargaining order. We conclude that they arenot so pervasive, severe, or lingering in effect torender unlikely the holding of a fair second elec-tion.Nor do we find them and the Respondent'spostelection conduct together so egregious to beproperly remedied only through the issuance of abargaining order.Although these unlawful actssuggest, as the judge found, a proclivity to violatethe Act, we find that the issuance of a broad cease-and-desist order is a more appropriate remedy thana bargaining order in the circumstances of thiscase.Accordingly, we shall prescribe the tradition-al remedies for the Respondent's unfair labor prac-tices.9AMENDED CONCLUSIONS OF LAWThe Conclusions of Law shall be amended as fol-lows:1.Omit Conclusions of Law 2, 3, and 4, and re-number the subsequent Conclusions of Law ac-cordingly.2.Substitute the following for Conclusion ofLaw 5 and renumber it."2.By coercively interrogating an employeeconcerning his union sympathies, and by threaten-ing an employee with plant closure if the Unionwere selected as the collective-bargaining agent,the Respondent has engaged in unfair labor prac-tices affecting commerce within the meaning ofSection 8(a)(1) of the Act."ORDERThe National Labor Relations Board orders thattheRespondent,UARCO, Inc., Radcliff, Ken-tucky, its officers, agents, successors, and assigns,shall1.Cease and desist from(a)Threatening employees with plant closure inthe event that they designate the InternationalUnion, United Automobile, Aerospace and Agri-cultural Implement Workers of America, UAW, orany other labor organization, as their collective-bargaining representative.(b) Coercively interrogating any employee aboutunion support or union activities.9 In light of this conclusion,we find it unnecessary to address thejudge's discussion of the Union'smajority status 60DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD(c) Soliciting and promising to correct and cor-recting employees' complaints and grievances inorder to induce employees to reject union repre-sentation.(d)Dominating and interfering with the adminis-tration of, and rendering unlawful assistance andsupport to, the Employee Committee or any otherlabor organization.(e)Discharging or refusing to recall from layoffor otherwise discriminating against any employeefor supporting International Union, United Auto-mobile,Aerospace and Agricultural ImplementWorkers of America, UAW, or any other Union.(f) In any other manner interfering with, restrain-ing, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Disestablish and desist from recognizing anddealing with the Employee Committee as the rep-resentative of any employees over employee griev-ances, rates of pay, wages, hours, or working con-ditions.(b) Offer Martha Langdon immediate and full re-instatement to her former job or, if that job nolonger exists, to a substantially equivalent position,without prejudice to her seniority or any otherrights or privileges previously enjoyed, and makeher whole for any loss of earnings and other bene-fits suffered as a result of the discriminationagainsther, in the manner set forth in the remedy sectionof the decision, except that interest will be comput-ed in the manner prescribed inNew Horizons for theRetarded. 10(c)Remove from its files any reference to theunlawful discharge of Martha Langdon and notifyher in writing that this has been done and that thedischarge will not be used against her in any way.(d) Preserve and, on request, make available tothe Board or its agents for examination and copy-ing, allpayroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(e) Post at Radcliff, Kentucky plant copies of theattached notice marked "Appendix."" Copies of10 In accordance with our decisioninNewHorizonsfor theRetarded,283 NLRB 1173(1987), interest on and after 1 January 1987 shall becomputed at the "short-term Federal rate" for the underpayment of taxesas set out in the 1986 amendmentto 26 US C § 6621.Interest onamounts accruedprior to1January1987 (the effectivedate of the 1986amendmentto 26 U S C § 6621)shall be computed in accordance withFlorida SteelCorp,231 NLRB 651 (1977)11 If thisOrderis enforced by a judgment of a United States court ofappeals, the words in the notice reading "Postedby Order ofthe Nation-alLabor Relations Board" shall read"Posted Pursuant to a Judgment ofthe notice, on forms provided by the Regional Di-rector for Region 9, after being signed by the Re-spondent'sauthorizedrepresentative,shallbeposted by the Respondent immediately upon re-ceipt and maintained for 60 consecutive days inconspicuous places including all places where no-tices to employees are customarily posted. Reason-able steps shall be taken by the Respondent toensure that the notices are not altered, defaced, orcovered by any other material.(f)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.IT IS FURTHER ORDERED that the allegations ofunlawful conduct not found to be violative of theAct shall be dismissed.IT IS FURTHER ORDERED that the election inCase 9-RC-13255 is set aside.[Direction of Second Election omitted from pub-lication.]MEMBER STEPHENS, dissenting in part.Idissent from my colleagues' reversal of thejudge's findings and conclusions that the Respond-ent's preelection written communications with itsemployees constituted unlawful threats of strikes,loss of jobs and benefits, plant closure, and the fu-tilityof unionization and that it thereby violatedSection 8(a)(1) of the Act. Like the judge, I wouldfind that a number of the Respondent's letters and"fact bulletins" issued to its employees during thecampaign violated Section 8(a)(1) in the foregoingrespects, even taking into account the Respondent'sentirecampaign, including its somewhat moremoderate oral presentations. As the judge found,the oral presentations did not "substantially negate"the overall coercive impact of the written state-ments, which were distributed to all employees andposted on bulletin boards throughout the Respond-ent's Radcliff, Kentucky plant.The majority opinion sets out what it accuratelydescribes as selected excerpts from the Respond-ent's literature that "fairly characterize the generalthrust of its campaign." I agree with the majority'sapproach insofar as it examines the overall impres-sion created by the campaign literature, in contrastto considering the various pieces of the Respond-ent's literature on an isolated, individualized basis.From the latter perspective, no one letter or bulle-tin here contains an explicit threat, nor does anysingledocument necessarily contain an implicit one.But on viewing the documents in toto-as the Re-spondent undoubtedly intended the employees toview them-including the excerpts quoted by thethe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board " UARCO, INC.61majority and other similar unquoted passages, Iconclude that they go well beyond "[m]ere refer-ences to the possible negative outcomes of union-ization."Rather they make veiled suggestions ofplant closure and job loss that are unlawful underthe test set out inNLRB v. Gissel Packing Co.,395U.S. 575, 618-619 (1969); and they suggest that anyimprovements in the employees' working condi-tions once the Union is voted in will bear the priceof a "union-forced strike."With respect to the threats of plant closure andjob loss, the following statements-contained in lit-eraturedistributedbetween 10 March and 19March (2 days before the 21 March election) areespecially telling:CLEVELAND WAS A UNIONIZEDPLANT. IN FACT, IF IT HADN'T BEENFOR THE OUTSIDE UNION, WE PROB-ABLYWOULDN'THAVEBEENFORCED TO CLOSE THE PLANT-PER-MANENTLY. [Fact Bulletin #5, 10 March]JamesB.Brown,VicePresidentofUARCO, said:The Company now is threatened by theUAW, which has a sad record of closingplants in Kentucky and forcing plants to leaveKentucky. We have every confidence that themajority of UARCO people will vote theirconfidence in the Company and avoid the risksto their jobs that could be forced by theUAW. [12 March letter]UARCO PLANTS.Work is slowing up atthe UARCO plants in Paris, Texas, in DeepRiver, Connecticut, in Toccoa, Georgia and inRoseburg, Oregon. They all do the same workwe do. They would all be glad to get ourwork. They are all nonunion. [17 March letter]1.Question:What has UARCO done at Rad-cliff?FACTS:MADE OVER 200 GOOD,SECURE JOBS.2.Question:What can the UAW do?FACTS:DESTROY THESE JOBS-INCLUDINGYOURS![Fact Bulletin #12, 19 March; emphasisin original]At no time, in either its written communicationsor its oral communications, did the Respondentsuggest any reason why the mere fact of the Cleve-land plant's being unionized should cause the Re-spondent to close it or why the mere existence ofthe Union as a bargaining agent should "threaten"theRadcliff plant.As the judge noted, the Re-spondent had no evidence of what the Union's bar-gaining position would be at the Radcliff plant andas the reference to the "sad record of closing plantsin Kentucky" was made without any explanation ofthe bargaining positions or surrounding circum-stances in those instances, a reasonable inferencewas that the Respondent might close a plant simplybecause it did not want to operate a unionizedplant. Similarly, the possibility of "job destruction"is presented in the final "fact bulletin" as somethingthat the UAW may simply "do." The Respondenthad previously suggested, in its 17 March letter,where it might send the work of the employeeswhose jobs were thus destroyed-to its nonunionplants in four other States, who would be "glad toget our work." These assertions are not the kindsof "carefully phrased" predictions based on "objec-tive fact to convey an employer's belief as to de-monstrably probable consequencesbeyond his con-trol"which the Court inGisselregarded as meretruthful communication under Section 8(c).NLRBv.Gissel Packing Co.,supra, 395 U.S. at 618. Ratherthese statements carry the "implication" that werethe employees to select the Union as their bargain-ing representative, the Respondent might close theplant and transfer out jobs "solely on [its] own ini-tiative for reasons unrelated to economic necessi-ties"-statements of the kind that theGisselCourtregarded as implicit threats of retaliation, in viola-tion of Section 8(a)(1) of the Act. Ibid. Accord:National Micronetics,277 NLRB 993 (1985) (no ob-jective facts showing that unionization would causeplant to become unprofitable);Continental RadiatorCorp.,283 NLRB 234 (1987) (plant would movesouth for "cheaper labor" if union were elected).'An equally coercive message is discernible in theRespondent's repeated references to strikes, whichitpresented almost exclusively as strikes that theUnion would "force" on the employees. The Re-spondent'smessage regarding strikes included thefollowing statements excerpted from letters and"fact bulletins" distributed between 5March and18March.3.Some people seem to think that if thisparticular union threatens us with a strike, wewill cave in and surrender.Please,don't let this outside union force youand your Company into a knock-down anddrag-out fight!Because if you let them do this,youcanlose,your Company can lose-the only onethatdoesn'tlose is this outside union![5March letter; emphasis in original] [Inanswer to a question whether an employer had'CompareKawasaki MotorsMfg Co,280 NLRB 491 (1986) (predic-tions found lawful where employer presented to employees detailed fi-nancial data to substantiate its prediction of the impact of unionization) 62DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDever taken benefits away from employees whochose to be represented by the Union]:FACTS-YOUBE THE JUDGE! HEREISA DIRECT QUOTEFROM THE UAWPRESIDENT AT TELEX-AFTER 11LOST STRIKE PAYCHECKS:"EVERY TIME WE MET WITH THECOMPANY THEY'D TAKE SOMETHINGELSE AWAY FROM US!"[12March letter: emphasis in original] [De-scribing strike in the Respondent'sunionizedCalifornia plant]:Finally the strike began. Some of the uniondemands were for such things asunion-typein-surance,union-typepension plans,union-typesick-pay plans,union-typecost-of-living plans,etc. etc.We explained, over and over, that we didn'tdo such things. We explained that the unionsthat were in a part of the Chicago plant and apart of the Watseka plant didn't have suchthings.We explained that inallplants,with orwithout unions, we have theUARCOsick-payplan, theUARCOpension, that wedon'thavea cost-of-livingplan-anywhere.But the union bosses didn't believe us. Thestrikekepton.The strike cost a lot ofmoney-and lost a lot of business. But wenevergave in.THE PRINCIPLE WASMORE IMPORTANT THAN ANY ONEPLANT!Finally, it got so bad we were forced toclose the plant.We moved, as you know, toRoseburg, Oregon. And not onesingle unionmember went along. There is no union at Ro-seburg. [14 March letter; emphasisin original]Naturally, strikes are not inevitable. Butunion-forced strikesdohappen. And with theUAW they happenvery, very often.We don't want a UAW strike. We won'tforce one. I'm pretty sure you don't want astrike either.But the UAW has a habit ofthreatening "Do it our way-or we strike!" [17March letter; emphasisin original]Suppose UARCO refused to agree to certainUAW demands-2.Are you willing to be forced on strike totry to get a union-type cost-of-living pro-gram-which UARCOdoesn'thave anywhere,union or no union?3.Are you willing to be forced on strike totry to get sick days? UARCOdoesn'thavethemanywhere-union or no union!With a recession-or depression-coming,please think twice before you letsomeone elsedecide whether you'll have a paycheckor not![18March letter;emphasisin original]The picture presented in the foregoing state-ments is not one that suggests the employees haveany possibility of improving their working condi-tions inany way without a strike; and the strike ispresented as something that the Union would prob-ably force on them against their will. Although theRespondent concedes in one communication thatstrikes are not "inevitable" and that it will not"force" one, it nowhere in its written communica-tions expressesitswillingnessto bargain in goodfaith.2The employees are implicitly asked to seethe election choice as one between no union andbeing forced into striking as the price for any im-provement in their lot. The Board spoke cogentlyto this very point inBoaz Spinning Co.,177 NLRB788, 789 (1969):In arguing against unionism,an employer isfree to discuss rationally the potency of strikesas a weapon . . . .It is,however, a differentmatter when the employer leads the employeesto believe that theymuststrike in order to getconcessions. . . .When an employer framesthe issue of whether or not the employeesshould vote for aunionpurely in terms ofwhat a strike might accomplish, [it] demon-strates an attitude of predetermination that bar-gaining itselfwillaccomplish nothing. . . .Policy considerations dictate that employeesshould not be led to believe, before voting,that their choice is simply between no unionor striking.In addition, it is noteworthy that in the excerptsfrom the 14 March letter concerning the shutdownof the California plant and the move to Roseburg,Oregon, the Respondent combined the themes ofjob loss and its intransigence in the face of a strike,even though, as the judge found, the testimony ofthe plant'smanagerrevealed that the shutdown ofthe California plant was at least in part the result offactors unrelated to strikes or a unionized workforce (high state taxes, maintenance costs of thebuilding,and anunsafe location).Thus, the Re-spondent's own evidence refuted the impression itsought to give its employees-that the mere pres-ence of a striking union alone caused the shut-down. Taken together with the other statementsquoted above, this letter implicitly warned employ-ees that a vote for the Union would be a vote for abargainingstalemateduringwhich employees2CompareAgri-InternationalInc,271NLRB 925, 926 (1984) (whenemployer's speech describing union's strikehistorynot unlawful whenemployer's expressed willingness to bargain in good faith was "integralpart"of the speech) UARCO, INC.would be forced out of their jobs either duringlengthy strikes or permanently.Finally, I take issue with niy colleagues' viewthat various oral assurances to the employees bythe Respondent's attorney William Tracy createda "context" that eliminated from the literature anyreasonable tendency to coerce. As already noted,the written communications were distributed to ev-eryone in the 200-employee unit and posted on em-ployee bulletin boards throughout the plant, sothey were continuously on view from 27 Februaryup to the time of the election. Treacy's oral state-ments were made at a series of meetings attendedby no more than 35 employees at a time. Althoughalmost all the employees attended at least onemeeting, some did not remain for the entire meet-ing.Thus, it is not clear that all employees wereexposed to oral assurances that collective bargain-ing was a two-way process and that the Respond-ent for its part would negotiate in good faith. Fur-thermore, this is not a case in which the Respond-ent initially issued coercive communications andthen retracted them by subsequent statements.Rather, as the judge aptly noted, the Respondentcontinued throughout the preelection period toissue itswritten depictions of what amounted to"inevitable bargaining collapse and strike and re-sulting economic loss."When, as here, the evi-dence does not show that all those exposed to thecoercive statements were also exposed to the al-leged oral retractions and when the evidencedoesshow that the unlawful statements continued una-bated even after alleged retractions, I cannot con-clude that coercive communications were "effec-tively retracted in a manner which would cure[their]coercive effect."AtlasMicrofilming, 267NLRB 682 fn. 2 (1983), enfd. 783 F.2d 313, 316 (3dCir. 1985) (company president's letter and his oralstatements that the plant would not close as a con-sequence of unionization found not to cure unlaw-fulplant closure statements by supervisor whenpresident's remarks were made to only a few em-ployees and the supervisor continued to make theplant closure threats after the letter was sent).3Essentially for the reasons stated in the judge'sopinion, I would grant the bargaining order. As hepointed out, the Respondent not only engaged inpreelection unfair labor practices of a type likely toleave a lasting impression on the employees, but itcontinued even after the election to engage in con-duct calculated to thwart any future union cam-8Furthermore, as the judge in thiscase noted in the course of justify-ing his recommendation of a bargaining order, "the fine points of bar-gaining" included in the attorney's oral presentations were "more likelyto be blurred in memory" than the "written references to strikes andplant closures " And, as he also noted, the employee witnesses' testimonyregarding the message that they heard confirmed this likelihood63paign,namely its discriminatory termination of anactive union supporter,Martha Langdon, and itsassistance to, and domination of, an"EmployeeCommittee,"in violation of Section 8(a)(2) and (1)of the Act. Finally,the most serious conduct wasnot the actionof low-level supervisors but emanat-ed from the plant manager himself and others fairlyhigh in thehierarchy. SeeNLRBv.AtlasMicro-filming,supra,753 F.2d at 318-319.APPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by thisnotice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT threaten you with plant closure ifyou select as your collective-bargaining representa-tive the International Union, United Automobile,Aerospace and Agricultural Implement Workers ofAmerica, UAW, or any other union.WE WILL NOT coercively question you aboutyour union support or activities.WE WILL NOT solicit and promise to correct orcorrect your complaints and grievances in order toinduce you to reject union representation.WE WILL NOT dominate and interfere with theadministration of, nor render unlawful assistanceand support to, the Employee Committee or anyother union.WE WILL NOT discharge or refuse to recall fromlayoff or otherwise discriminate against any of youfor supporting the InternationalUnion,UnitedAutomobile,Aerospace and Agricultural Imple-mentWorkers of America, UAW, or any otherunion.WE WILL NOT in any other manner interferewith, restrain, or coerce you in the exercise of therights guaranteed you by Section 7 of the Act.WE WILL disestablish and cease recognizing anddealing with the Employee Committee as your rep- 64DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDresentative concerning your grievances, rates ofpay, wages, hours, and working conditions.WE WILL offer Martha Langdon immediate andfull reinstatement to her former job or, if that jobno longer exists, to a substantially equivalent posi-tion,without prejudice to her seniority or anyother rights or privileges previously enjoyed andWE WILL make her whole for any loss of earningsand other benefits resulting from her discharge, lessany net interim earnings, plus interest.WE WILL notify Martha Langdon that we haveremoved from our files any reference to her dis-charge and that the discharge will not be usedagainst her in any way.UARCO INCORPORATEDJane E. Ballenger, Esq.andDonald L. Crain, Esq.,for theGeneral Counsel.William P. Treacy, Esq.,of Lake Forest, Illinois, andJames B. Brown, Esq.,of Barrington, Illinois, for theRespondent.Irwin H. Cutler Jr., Esq.,of Louisville, Kentucky, for theCharging Party.DECISIONSTATEMENT OF THE CASETHOMAS R. WILKS, Administrative Law Judge. Ahearing in this consolidated proceeding was held on Jan-uary 14-16 and 26-29, February 10-12, March 23-27,and April 7-9, 1981, in Elizabethtown, Kentucky. Theunfair labor practicecharges inCases 9-CA-15126, 9-CA-15218, and 9-CA-15277 were filed against Uarco,Inc. (Respondent) by International Union, United Auto-mobile, Aerospace and AgriculturalImplementWorkersof America, UAW (the Union) on March 27, April 18,and May 12 (amended on June 12, 1980), respectively.'Complaints were issued on May 16 and 27 and June 17,respectively, in those cases.With respect to the representation case, the Unionfiled a petition with theRegionalDirector on January23.On February8, a Stipulationfor Certification uponConsent Election entered into by the parties was ap-proved by the Regional Director. An election was con-ducted on March 21. The tally of ballots revealed that of206 valid ballots cast, 101 were cast for the Union and105 against it. On March 27, the Union filed objectionsto the conduct of the election and to conduct affectingthe results of the election. About May 19, the Acting Re-gionalDirector issued an order that consolidatedcertainobjections for hearing with Case 9-CA-15126. Subse-quently,all caseswere consolidated for hearing by orderof the Regional Director. At the hearing the GeneralCounsel'smotions to amend the complaint in Case 9-CA-15126 were granted.At issue herein is whether the Respondent interferedwith employees' Section 7 rights by engaging in a pree-'All dates hereinafter are 1980unless otherwise statedlectioncampaignof coercive conduct in order to inter-fere with the election and to discourage employee activi-ties on behalf of, support for, or sympathy for represen-tation by the Union and thereby violated Section8(a)(1)and (3) of the Act. Also at issue is whether the Unionhad attained a majority status prior to the election as evi-denced by authorization cards and whether a bargainingorder is an appropriate remedy. The issues also involvecertain alleged coercive and discriminatory conduct afterthe election that constituted violations of Section8(a)(1)and (3) of the Act. Finally at issue is the status of theEmployee Committee, and whether it was a labor orga-nizationthatwas dominated by and unlawfullyassistedby the Respondent in violation of Section 8(a)(2) and (1)of the Act.All parties were given full opportunity to participate,to introduce relevant evidence, to examine and cross-ex-amine witnesses, and to argue orally. Briefs were filed byall parties about June 22.During the trial I denied the General Counsel'smotionto strike the entire testimony of certain Respondent wit-nesses,i.e., supervisors and managers who had, during ahiatus in the proceeding, readsegmentsof the transcriptcovering portions of the testimony of the General Coun-sel'switnesses that related to conduct of which theywere accused, as a breach of my ruling excluding wit-nesses.The General Counsel renews the motion in herbrief citingGossenCo.,254 NLRB 339 (1981). TheBoard in that case, although not approving of transcriptreading as a means of trial preparation, upheld the ad-ministrative law judge's denial of a similar motion. Onefactor the Board noted was that "the parameters of thesequestration arrangement had not been properly de-fined." The exclusionary order herein did not explicitlyrefer to nonpersonal interaction or exchange of informa-tion between witnesses. Thus it was silent as to whetherpotentialwitnesseswere permitted to read newspapersummariesof preceding testimony, of which there wasan abundance, and it did not address itself to the extentand manner counsel for Respondent could inform hiswitnesses of what they were accused in preparation fortrial.Moreover, the Board also upheld the administrativelaw judge inGossenbecause he was aware of the allegedbreach and evaluated the credibility of the witnesses ac-cordingly. I have considered the fact that Respondent'switnessesHarmon, Hobbs, Maynard, Diania Gail Cle-mons, Richard Franklin, and Kirchman had read thetranscriptswhere in those few instances credibility con-flicts arose in areas of materiality. I reaffirm my ruling.On the entire record, including my observation of thewitnesses and their demeanor, I make the followingFINDINGS OF FACTI.RESPONDENT'S BUSINESSAt all times material, Respondent, a Delaware corpo-ration,with an office and place of business in Radcliff,Kentucky (Respondent's facility), has been engaged inthe manufacture and sale of business forms. During thepast 12 months, a representative period, Respondent, inthe course and conduct of its business operations, pur- UARCO, INC65chased and received at its Radcliff, Kentucky facilitygoods, products, and materials valued in excess of$50,000 directly from points outside the State of Ken-tucky.Respondent is now and has been at all times mate-rial an employer engaged in commerce within the mean-ing of Section 2(2), (6), and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDIt is admitted, and I find, that the Union is a labor or-ganizationwithin themeaning ofSection 2(5) of the Act.III.UNFAIRLABOR PRACTICESA. BackgroundRespondent maintains in the United States 10 businessform manufacturing plants and 1 forms handling equip-ment plant, at which plants about 4000 persons are em-ployed. Among the products of these plants are included"unit sets,"control punches,continuous forms, and pres-sure-sensitive label products.The Radcliff, Kentucky plant became operative in1972, and its purpose was to consolidate the manufactur-ing of unit set production from various midwesternplants. Previously,most unitsetwork was produced atthe Chicago, Illinois plant. In February 1980, 310 per-sons were employed at the plant. Among employee clas-sifications are pressmen, collator operators, preparatorydepartment employees,maintenance,material handling,and office clerical employees.In early 1980, the manag-ers were Malcom Bramble, plant manager; David Kirch-man, industrial relations manager (sometimes referred toas personnel manager);Robert Voight, general foreman;and Troy Harmon, material control supervisor as well asa plant accountant and a production planning supervisor.There were also line foremen and group leaders, thelatter of whom were not included in the voter eligibilitylist.Bramble testified that he employed about 28 supervi-sors throughout the plant during the preelection period.In January 1980,organizational efforts were made onbehalf of the Union among the Radcliff plant's produc-tion and maintenance employees.On January 9, employ-eesMike Keplinger, Cleo Letterman, Don Wentz, MariaMays, and Bonnie Prochaska met with Union AgentTom Puckett to discuss union representation.They ob-tained authorization cards from Puckett. Thereafter,these and other employees commenced the solicitation ofsigned authorization cards from the Radcliff plant pro-duction and maintenance employees.On January 23, arepresentation petition was filed. On February 8, a Stipu-lation for Certification upon Consent Election was ap-proved and, thereafter on March 21, an election washeld.The General Counsel alleges and argues that Re-spondent embarked on a course of conduct during theelection campaign and thereafter that was violative ofthe Act.The thrust of Respondent's alleged coercive conductcenters inthe literature that it published (luring the elec-tion campaign, and 23 employee meetings it conducted inMarch.However,the complaints allege a multitude ofother unfair labor practices. In order to properly evalu-ate the context of the publication of Respondent's litera-ture and its statements at employee meetings,itwill benecessary herein to evaluate first the various individualconfrontations between supervisors and managers and in-dividual employees alleged to be violative of the Act. Itwill also be necessary to evaluate and understand the po-sition of the Employee Committee prior to an evaluationof the Respondent'scampaign literature and its state-ments at the employee meetings.B. Employee-Supervisor Confrontations1. Interrogations-Case 9-CA-15126a.Paragraph 5(c)-March 1980 interrogations bySupervisors Jerry Corbett, Gail Clemons, and PatDownsA few weeks prior to the election Foreman Jerry Cor-bett distributed key chains bearing the slogan, "You'reNo. 1 with Uarco" by folding them with each employ-ee's paycheck that he delivered to each employee. Thereisno evidence that Corbett made any observation as towhat the employee did with the key chain after openingthe paycheck. Other campaignmaterials,such as "VoteNo" buttons, were placed by Respondentat foremen'sdesks and other central locations. There is noallegationthat the Respondent engaged in subtle interrogation bythe placement of buttons, etc., in the plant. With respectto Corbett's activity, I conclude that it does not amountto subtle interrogation of employees'union sentiments ashe did not place any employee in a position of choosingto accept or reject the key chains, nor did he observewhat the employees did with them.Farah Mfg. Co., 204NLRB 173 (1973);McDonalds,214 NLRB 879 (1974). InBlack Dot, Inc.,239 NLRB 929 (1978), the Board heldthat the mere placement of campaign buttons at centrallocations in the plant without direct supervisory partici-pation did not constitute election interference. InTapponCo.,254 NLRB656 (1981),election interferencewasfound when employees were placed in a position ofhaving to accept or reject a foreman's offer of antiunionT-shirts.Within 2 weeks of the election, Supervisor Diania GailClemons distributed Respondent's campaign literature,"Fact Bulletin" to all employees whom she supervised.She asked each whether they had questions about thebulletin.She did not pursue the matter when an employ-ee expressed disinterest in any discussion.She did notquestion any employee about the employee'sunion ac-tivities or sympathies. I find her conduct not violative ofthe Act.There is no evidence that Supervisor Pat Downs inter-rogated employees as alleged in paragraph 15(c).b. Paragraph 5(t)-March 21, 1980 interrogation byplant managerI credit the two General Counsel witnesses who testi-fied as to this incident inasmuch as Respondent's witness,PlantManager Bramble, did not effectively contradicttheir certain and convincing testimony. On the day ofthe election, shortly after8 a.m., Brambleapproachedthefirst-shift"comp" department employeesRitaGoodin and Ulla Allen at their work station and ad- 66DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDdressed them jointly wherein he asked them what theywere doing wearing "pro union" campaign "T" shirtsand buttons and stated, "You don't see any on me."Goodin, who had worn union insignia in the plant forabout 3 weeks, protested that she had the right to wearanything she wanted to wear. Bramble then merelybroke off the encounter by saying, "OK." There is noother evidence of any interference with employees'wearing ofunion insigniain the plant by any other man-ager or by any of the 28 supervisors during the entirecampaignwhere throughoutsuch insigniawas freely andopenly worn in the plant by numerous employees. Icannot conclude that this incident constituted an interro-gation of employees' motivations for wearing union but-tons. I find that it amounted to nothing more than a face-tious, casual observation that was recognized as such byboth employees who reacted accordingly, i.e., Goodinwith a sharp retort and Allen with an offer of a unionbutton to Bramble.that union representation did not assure that employeeswould obtain everything they sought but that "in bar-gaining you had to negotiate for everything you got,"and that there was a possibility of losing benefits in thebargaining process. Cross, however, had no recollectionof how this conversationcommenced.She did not effec-tively and explicitly deny the interrogation of Wentz. Al-though I find Cross to have been the more consistentand certain witness as to the balance of the conversation,I creditWentz as to how the conversation commenced,i.e.,by Cross' interrogation of Wentz as to the produc-tion employees' motivations for seeking union representa-tion. In view of Cross' position of authority over Wentz,the fact that Wentz' husband was a known union activistin the production unit, and the lack of any assurances ofnonreprisal to Betty Wentz, I conclude that such interro-gation tended to coerce Wentz and was violative of Sec-tion 8(a)(1) of the Act.c.Paragraph 5(h)-March 5, 1980 interrogation byClerical Supervisor Nancy CrossBettyWentz is a clerical, nonbargaining unit employ-ee.Her husband Don, an employee in the bargainingunit,was a union activist and is named in the complaintas a discriminatee. During the election campaign BettyWentz was supervised by Clerical Supervisor NancyCross. Betty Wentz testified that about 2 weeks prior tothe election she engaged in a conversation with Cross inher work area that was occasioned by Cross' distributionof Respondent campaign literature.Wentz testified thatthe conversation commenced as Cross asked why shethought the bargaining unit employees needed union rep-resentation.According to Wentz, she responded that tounderstand the need for union representation, you had tobe employed within the plant production unit. Thereaftera discussion ensued wherein, according to Wentz, Crossstated that if the Union were voted in the employeeswould lose all their benefits and would have to bargainfrom scratch. On cross-examination, she expanded on thistestimony and testified that she told Cross that the unitemployees were ill-treated and desired better job securi-ty, pay, and benefits, in answer to Cross' statement thatCross did not understand because she did not work inthe productionunit.Wentz testified that Cross then toldher that even if the Union were designated to representproduction employees that the employees would not re-ceive such improvements, and also stated "right out"that "they would start from scratch on bargaining fortheirbenefits."On specific inquiry by Respondent'scounsel,Wentz stated that Cross said something furtherabout bargaining.On further probing Wentz testified thatshe protested to Cross that it was possible for employeesto obtain better benefits through bargaining to whichCross responded that indeed it was possible to obtainbetter benefits from bargaining.Thus,on cross-examina-tion,Wentz did not allude to a flat assertion by Crossthat employees would lose all benefits upon the electionof the Union.Cross,who was not employed by the Respondent atthe time of the trial, testified that she did indeed have aconversation with Betty Wentz wherein she told Wentzd. Paragraph 5(1)-March I and 19, 1980interrogation by Supervisor Herman MaynardThe testimony of press operator Walter Hanley withrespect to the March 1 incident is credible and uncontra-dicted. Sometime on or shortly after March 1, Hanleywas engaged in a conversation with Supervisor Maynardthat was occasioned by regular review of Hanley's workprogress report. It took place at Maynard's desk. AfterHanley'swork was evaluated and the report finished,Maynard asked Hanley whether there was anything elsethat he would like to talk about. On a negative response,Maynard asked, "Any union business?" Hanley respond-ed, "No, not really." Maynard persisted, asking whatHanley "felt" about the Union. Hanley then set forthwhat he thought were certain advantages to union repre-sentation. At that point someone else approached and theconversation ended.The questioning of Hanley was effectuated immediate-ly after a review of his work progress and at his fore-man's desk, without apparent justification and withoutassurances against reprisals.Within such a context the in-terrogation and probing of Hanley's union sympathies byMaynard constituted interference with an employee'sSection 7 rights and is a violation of Section 8(a)(1) ofthe Act.William Jordan, a third-shift strip presser, who active-ly supported the Union, by inter alia, distribution ofunion literature and the wearing of union insignia on hisperson, testified that about 3 days before the election hisforeman, SupervisorMaynard encountered him at hispress and while alone questioned him as to why hethought union representation was necessary, and there-upon elicited a 2-hour recital from Jordan of reasons forunion representations that included citations of allegedunfair treatment of employees. According to Jordan,Maynard responded by gesturing upward withhis handsand departed.Maynard testified that he indeeddid engage in a con-versationwith Jordan on about that date during thecourse of his regular and routine visits through the de-partment. He admitted that during the course of the con-versation they did talk about the Union but he could not UARCO, INC.67recallwhat started the conversation. He testified that hewas aware that Jordan had been an active union support-er and that it was his impression that a personal "con-flict" existed between them because of it and that heasked Jordan if there were anything that Maynard did orthat the Respondent had done to make him feel mistreat-ed "or something of this nature." Thereupon Jordan re-citedexamples of perceived employee mistreatmentMaynard testified that the conversation lasted only aquarter of an hour.In testimony, generally Maynard was a quiet, fluentwitness.However,when attempting to recount theJordan conversation he appeared uncertain and discon-certed despitehis admissionof having read the priortranscript testimony of Jordan.With respect to Jordan,his testimony covered awide rangeof topics,and re-garding this incident he exhibited far more certitude anddetailed recollection. I do not construe Maynard's testi-mony to constitute effective contradiction of what I con-clude is the convincing testimony of Jordan whom Icredit.Respondentargues thatMaynard's motivations werebased on a desire tomaintaina good work relation withJordan and therefore not "sinister—" and that in any eventJordan was openly prounion. However, Maynard offeredno explanation to Jordan as to his reasons for the interro-gation and gave no assurancesof nonreprisal.DespiteJordan's open espousal of the unioncause,Maynard wasnot justified in probing Jordan's motivations for such es-pousal.Edgcomb Metals,254 NLRB 1085 (1981);PPGIndustries,251NLRB 1146 (1980);Anaconda Co., 241NLRB 1091 (1979);Paceco, 237NLRB 399 (1978);ITTAutomotive Electrical Products Division,231NLRB 878(1977). 1 find that this conduct violated Section 8(a)(1) ofthe Act.2.Threats-Case 9-CA-15126plant would not close if it were profitable. Hobbs statedthat he felt "that they damn sure would move the plantto another location if the Union came in, because the onething Uarco did not want and hated was the Union." Atone point Newton during a persistent cross-examinationthat attempted to elicit an affirmance to suggestions thatHobbs conditioned his statement on economic demands,answered "yes" to the questionQ. All right. Did Frank say to you if the Compa-ny could not meet the union demands, there is apossibility that the plant might close?She immediately attempted to modify that answer butwas cut off with another question. When questioned fur-ther and permitted to expand, she reiterated forthrightlyand with fullassuranceher prior testimony and vigorous-ly denied that Hobbs made any referenceto bargainingdemands or union demands, or greater costs due to unionrepresentation. I credit the testimony that Hobbs threat-ened plant closure in the event of the Union'sdesigna-tion as bargainingagent because Respondent could not"stand" and "hated" the Union. Standingalone,or takenwithin the context of other discussions of plant closureduring Respondent-conductedmeetingsand within con-text of Respondent literature discussed elsewhere in thisdecision, such a statement was clearly coercive, and con-stitutes a violation of Section 8(a)(1) of the Act.c.Paragraphs 5(1)(i) and (m)-March 8 and 19threat of Supervisor Maynard and Foreman RobertVoight of loss of benefits and poorer workingconditionsThese allegations were added by oral amendment atthe hearing on January 26, 1981. There is no reference tothese incidents in the briefs, and I find no probativerecord evidence in support of these allegations.a.Paragraph 5(i)-threats of discipline by SupervisorPat Downs on March 11, 18, and 19This allegation will be discussed within the context ofother allegations in the complaint, e.g., the issue involv-ing distribution of union literature in the plant.b.Paragraph 5(j)-March 19 threat to employee ofplant closure by Supervisor Frank HobbsIt is pressinspector Joyce Newton's credible testimonythat on March 19 sheengaged ina conversation with hersupervisor,Foreman Frank Hobbs, wherein they dis-cussed at his desk mutual economic problems, e.g., housemortgages, etc., and wherein Hobbs stated that he wasworried about his job and that the plant was not earningasmuch as employees thought.2 Newton had assertedthat she was not worried about her job because she feltthe plant was profitable and that the employees had beentold that there had been an improvementin earnings.Hobbs laughed and Newton reasserted that she felt the2Hobbs testified only that he could not "recall" any conversation withNewton despite having read Newton's testimony herein I reject his un-certain testimony as not constituting an effective contradiction of themore certain and convincing Newton3.Surveillance-Case 9-CA-15126a.Paragraphs 5(e) and (g), surveillance of employees'union activitieson and after February 12, 1980, bySupervisorsMorrie Adams and Gail ClemonsBonnieProchaska was employed in the preparatorydepartment on the first shift with 25 other employees.Her supervisors were Moorie Adams and Diania GailClemons during the time material. Maria Mays was em-ployed as a vault clerk in the comp department and wassupervised by Clemons who was on the first shift duringthe same time period. Both employees were active onbehalf of the Union and wore unioninsignia.They, withotheremployees,handbilled fellow employeeswithprounion leaflets. Prochaska was involved in the Febru-ary 12 employee handbilling inside the plant door that isdiscussed more fully with respect to another complaintallegation.Both employees testified that they have needduring the course of their duties to travel to variousparts of the plant. Both testified that after theirengage-ment in unionactivities and before the election theywere followed throughout their travels by their supervi-sors who stared at them wordlessly and without explana- 68DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtion.There was no evidence that they were engaged inany union activities when they were followed.Both wit-nesses'demeanor revealed a lack of certitude and confi-dence with respect to these incidents.Mays testified thatat one point she and Prochaska discussed their mutualimpressions and wondered whether their imaginationsmay have been overactive.I conclude that their testimo-ny is too generalized and impressionistic to support theseallegations of the complaint.b.Paragraph 5(k)(i)-creationof impression ofsurveillance by recording the namesof employees inattendance at voluntary antiunion meetings conductedby RespondentAbout March 3-5,11-13, and 17-19,the Respondentheld a series of voluntary employee meetings at the plantduring work hours presided over by a panel consisting ofthe plant manager,personnel manager,and industrial re-lationsmanager and Respondent's attorney.These meet-ings are more fully discussed elsewhere herein. Bothprounion and antiunion employees attended the meetings.For each meeting a seating chart was composed by Per-sonnelManager David Kirchman pursuant to IndustrialRelationsManager Brown's instruction.On the chart,each attending employee's name was inserted on the ap-propriate corresponding location on the seating chart byKirchman.The purpose,as testifiedto byKirchman, wasthat the Respondent's panelist might more easily addressor respond to an individual employee by utilizing hisname as ascertained by looking at the chart.However,these chartswere not destroyed after each meeting.They were retained by Kirchman along with his notesthat reflected the remarks,in part, of the participatingemployees.These notes are cryptic and generally alludeto employee work problems and complaints raised at themeetings attributed to employees by first name. Thesenotes do not reflect a systematic recordation of anti- andprounion employees.The Respondent has held employeemeetings in the past and has similarly utilized seatingcharts and taken notes of employee complaints.I cannotconclude that the evidence supports a finding that themaintenance of a seating chart by Kirchman accompa-nied by cryptic notes tended to give employees the im-pression that they were under surveillance as to theirunion activities and sympathies.The evidence reveals that the Respondent did, howev-er,under Plant Manager Bramble'sdirection,maintainlists of pro-and antiunion employees in that it instructedits foremen to make weekly reports as to those employ-ees whom they perceived maintained union sympathies,those who were prorespondent,and those who were un-decided.From those reports that commenced 4 weeksbefore the election Bramble calculated the Respondent'slikelihood of election success. This conduct was not al-leged as violativeof the Actand I conclude not fully liti-gated.There is no reference to it in the General Coun-sel'sbrief.Moreover,there is no evidence employeeswere made aware of these lists as was the distinguishingfactor inElectri-Flex Co.,228 NLRB 847, 864(1977).4.Restrictions on union activity-Case 9-CA-15126a.Paragraphs 5(1)(U) and (K)(d)-no-distributionrule; and enforcement Paragraphs 5(K)(iii), 6(i), and5(d)The complaintallegesthat about February 12, Person-nelManager David Kirchman orally promulgated andsincemaintainedan overly broad no-distribution rule thatprohibits employees, during nonwork time, from distrib-uting handbills in the area of the employee entrance, analleged nonworking area.During the preelection period employee union activistsdistributed literature outside the plant and inside theplant in the lunchroom and in the restrooms. The Re-spondent did not interfere with this activity. However,on February 12 at 7:30 a.m. before the commencement ofthe first shift at 8 a.m., first-shift employees Bonnie Pro-chaska,MicahelKeplinger, and DonaldWentz posi-tioned themselves inside the employee plantentrance inan aisleway that is adjacent to the shipping and receivingarea and also near the paper roll storage area. They dis-tributed union literature to employees entering the door-way and walking through theaisle.During this time themidnight shift was still in operation and was scheduledto stop at 8 a.m. At 7:45 a.m. several employees wereseen standingand reading the leaflets in the aisleway byTroy Harmon, shipping and receiving supervisor, who inturn instructed one of the hyster drivers (who operatedthe pickup vehicles that transport the raw paper suppliesin the area) to be cautious of those employees and toshut down his vehicle 15 minutes before the hour. OnFebruary 12, there were two hysters in operation. Atother times there were three or four. Shortly afterwardsKirchman instructed the employees to leave inasmuch ashe considered the point of distribution to constitute awork area and the employees protested that they did notconsider the area to be a work area but they left. OnMarch 17, Keplinger,Wentz, and first-shift employeeKen Pariseanagain attempteddistribution in the samearea about the same time. They were ordered to stop byKirchman and Supervisor Pat Downs under threat ofdiscipline.They protested and departed. No disciplineissued.About 3 or 4 weeks before the election, third-shift em-ployee Billy Vessels attempted to distribute literature inthe same area near the door during his nonwork timeshortly before his shift started and was ordered to ceaseby Supervisors Maynard and Downs. He attempted todo so againon March 18 or 19 at 4:05 a.m. during hisunpaid lunchbreak at the same place. The lunchbreak forthe shift was 4 to 4:30 a.m. Downs and Maynard againordered him to stop because it was a work area. Vesselsrefused.He was called insubordinate and told that hewould be disciplined. Subsequently, Vessels inspected hispersonnel file and found two notations therein reflectingwhat had transpired at the backdoor. No other disciplineissued.The Respondent operates several hyster vehicles thatretrieve paper from the storage area near the entranceaisleway and deliver paper to the production areas andthat retrieve supplies from shipping and receiving. These UARCO,INC.69vehicles do not operate during the 15 minutes at the endof each shift and in the 10 minutes at the beginning ofeach shift as a safety precaution in order to avoid thesharing of the aisle with pedestrian traffic. They also donot operate during each 30-minute lunch period on eachshift.The General Counsel offers no argument in support ofthiscomplaint allegation but from the nature of thecross-examination itwould appear that the GeneralCounsel is in accord with the argument advanced by theCharging Party that the point of distribution, inside theentrance door, is not a work area despite evidence thathyster vehicles sometimes enter the aisleway near thepoint of distribution, but that in any event there was noevidence of hyster activity in the area at the time of dis-tribution. I conclude that there is sufficient evidence onwhich to conclude that hyster vehicles entered theaisleway sufficiently close to the point of distributionwith enough regularity during the course of the day sothat the point of distribution was in factawork areaduring those occasions. Thus the hyster drivers were for-bidden from operating at those times, shift breaks andlunch periods,when pedestrian traffic was likely tooccur.Moreover, leaflet recipients were apt to stop andread the leaflets at points of travel extending into thehyster path and thus be distracted from these oncomingvehicles.The employees attempted to distribute leafletsat a time that did not coincide with the cessation of op-eration of hyster vehicles. But in any event I concludethat the area itself was a work area, as would be the pro-duction area during any hiatus of work activity. TheBoard has held that "an employer may forbid distribu-tion of literature in work areas at all times so that theemployer can keep workareaof the plant orderly andclear of litter."ContractKnitter,220 NLRB 558, 560(1975). 1 therefore conclude that the Respondent did notviolate the Act by Kirchman's prohibition against distri-bution in the aisleway near the employee entrance as thatareaconstituted a work area by virtue of its proximity tothe travel path of hyster vehicles.Vapor Corp., 242NLRB 776, 790 (1979). Accordingly, I conclude that theRespondent's enforcement of Kirchman's order bythreats of discipline and by disciplinary action were notviolative of the Act.b.Other restraints on employee conduct paragraph6(c)-February 12 and March 20 discriminatoryrestriction on prounion employees'movement in theplant and restriction on prounion employees'communication with other employees during non worktime and non work areaThe General Counsel did not submit argument in sup-port of this allegation. At the hearing when ordered toidentify the agents of Respondent who ordered such re-striction, counsel for the General Counsel stated that itinvolved primarily Gail Clemons and Moorie Adams, butalso named were Robert Voight, Charles Lewis, HermanMaynard, Jesse Corbett, Charles Lewis, David Kirch-man, and James Keplinger.Assuming that the alleged surveillance and proscrip-tion of distribution discussed above was intended to formpart of the basis of this allegation, I need comment nofurther as I have found no merit with respect to thoseallegations.The record reveals other areas of possible bases forthis allegation. The Charging Party argues that employeeWilliam Jordan was restricted from speaking to fellowemployees during work hours.Jordan, at the material time, was a third-shift presserwho raised several complaints at the employee meetingconducted by Respondent. According to Jordan, he en-tered the plant while off duty on a Thursday, a weekbefore the election to pick up his paycheck. He wore aunion button at the time. He stopped to speak to employ-ee Joyce Newton, an inspector who was on duty at acertain assigned press,and he engaged her in a conversa-tion after which he was approached by General ForemanRobert Voight and told not to speak to anyone in theplantwith no further comment. However, when con-fronted with his affidavit, Jordan admitted that what hewas in fact told by Voight was that he could not talk toanybody when he came into the plant because he wasstopping them from doing their job. Off-duty employeesare normally prohibited from traveling about the plant,and are not permitted in the plant except to pick up pay-checks, or to proceed to the lunchroom if they arriveearly in advance of their shift. There is insufficient evi-dence to find that Jordan was treated disparately becauseof his union activity, or that he was prohibited absolutelyfrom any in-plant conversations that did not interruptemployees at work.Maria Mays, the comp department employee involvedin the surveillance allegation,also testified confusedlyand hesitantly about a purported attempt to restrict herconversations with other employees within her own de-partment. She testified that at no time during her travelsoutside of her department was there any attempt to inter-ferewith conversations with other persons, nor was sheever warned during the union campaign against talkingwith anybody. However, she testified when asked, howher supervisors, Clemons and Adams, attempted to inter-fere with her conversations with other comp departmentemployees, as follows:Every time I went into the Comp Department totakework, they would just stand there and if Istood in one place too long, they would come andask me if I had a problem.She explained that this occurred whenever she stoodwith another employee, i.e., the employee to whom shewas delivering work. She testified that only "sometimes"was she required to converse with the other employeeabout work. She thereafter testified that Clemons did not"always" come up and ask if she had a problem, but that"sometimes she did and sometimes she'd just stand thereand watched," I find the testimony of Mays too general-ized and ambiguous to support a finding that Respondentprecluded her from conversing with fellow employees.Moreover, her extraordinary display of lack of certitudein demeanor causes me to reject her testimony on itsface.Employee Vessels testified that sometime during theweek of the election he and nine other employees were 70DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDin the lunchroom reading campaignmaterialsposted bythe Respondent from 12:30 a.m. until 2:15 a.m. despitethe fact that his shift commenced at midnight. Vessels'Foreman Downs came in and ordered all of them backto work. Vessels testified that he latersaw a notation inhis personnel file that reflected that Vessels and theother employees spent 2 hours reading thecampaign ma-terial.There is no evidence that Vessels, a prounion ac-tivist,was treated disparately by Downs. There is no evi-dence as to whether the other employees were or werenot subjected to discipline. There is no evidence that allthe other employees were predominantly union activists.Icannotconclude that Down's attempt to get 10 em-ployees back to work constituted interference with pro-tected activities, nor that he treated Vessels discriminate-ly because of his union activities in this regard.3Vessels testified that about 1 week before the electionhe was engaged in a conversation with employee TimAtcher, who worked on the neighboring press. Vesselstestified that he left his own press running while hewalked over several feet to talk to Atcher who was ad-justing his own press in order to get it to run. Vesselsacknowledged that it is important for a pressman not toleave his press unattended.While Atcher worked on hispress, Foreman Dan Russo came up and told Vessels toquit talking and to do his job. Vessels was not engagedin conversation concerning the Union.Itwasapparentlya social conversation. Vessels testified in general termsthat there is no rule against talking to fellow employees.There is insufficient evidence on which I can concludethat similar type conversations have been knowingly tol-erated prior to the unioncampaign.Ido not considerRusso's conduct unreasonable, particularly in view ofVessels' history of past warnings for poor work perform-ance. Accordingly, I do not find that the Respondent re-strictedVessels' communications within the plant be-cause of his union activities.The only other arguable incident involving restrictionsof employee movement and speech, except for the assist-ant personnelmanager's innocent cautionary parking lotwarning to Martha Langdon that is discussed elsewhereherein, involves the events of March 20. On that day theelection was originally scheduled to have been held, butthe Board agent did not appear at the scheduled time.Third-shift press operators who had waited to vote aftertheir shift ended were purportedly restricted in theirmovements and communications during the period whenRespondent was attempting to ascertain why the Boardagent had not appeared. The General Counsel and Re-spondent witnesses testified that confusion reigned thatmorning.The election, of course, was conducted thenext day.Third-shift press operator Jesse Bates testified that hewas among some third-shift employees who were told toleave the plant and return later, and who, in fact, re-turned at 9:30 a.m. and went into the lunchroom wherethey waited for about 1 hour.Batestestified that some3The complaint,par 5(a), alleges that on February 20 Respondentplaced a disciplinary writing in the personnel file of employee WilliamVesselsHowever, Vessels' testimony reveals that he received only thenotations for the cafeteria incident and the lunchroom incident in thepreelection period and that they occurred in Marchauxiliary third-shift employees, however, were permittedto work, but that he did not ask for permission to work.He testified that no one told him that he could not leavethe lunchroom, but that whenever he left to go out forsomething,e.g., a soft drink at another vending machine,Supervisor Corbett told him to return to the cafeteria be-cause he did not want the third-shift employees wander-ing in the plant when not working.William Jordan testified that he also was in the groupof third-shift pressmenwaiting inthe lunchroom. He tes-tified that they were "not allowed" to leave the lunch-room. He explained that he tried to leave the room onone occasion for the purpose of talking to working first-shift pressmen when he encountered Supervisor Voightwho told him to stay in the cafeteria until it was decidedwhether the election would be held.In general terms,without explication of context, he testified that on otheroccasions when not "on the clock" he entered the plantand talked to pressmen.Icannot conclude, based on the foregoing evidence,that the Respondent treated prounion activists in a dis-parate manner by restricting their movements or abilityto speak to other plant employees. There is insufficientevidence on which to conclude that past practice permit-ted nonworking employees to freely travel about theplant and to converse with working employees. Thecredible evidence is otherwise. Assuming that the Re-spondent believed that most third-shift pressmen were ofa prounion attitude, I cannot conclude that it imposedthe foregoing restrictions because of an attempt to inter-ferewith protected concerted activities. Obviously, theRespondent had justification to restrict their movementson that morning for the purposeof maintaining a sem-blance of order amidst the confusion arising from thenonappearance of theBoard agent.There is no evidencethat the same third-shift employees, unlike the press op-erators,who had work available on the first shift andwho were assigned work, were knownas antiunion ac-tivists.Accordingly, I find thisallegationto be withoutmerit.5.February 25, 1980 verbal warning to employeeDonald Wentz-Case 9-CA-15126Donald Wentz was a first-shift press operator duringthe time material. He was supervised variously by Fore-man Frank Hobbs, Pat Downs, and Keith Ruel. Wentzwas amongfiveemployeeswho originally contactedUnion Organizer Thomas Puckett on January 9, and hewas among that group of prounion activists who solicit-ed employees to sign union authorization cards and whodistributed union literature, including the attempted in-plant distribution of February 12. Hisunionsympathiesat least asearly as February 12 were well known to theRespondent.The Respondent's work rules provide for bereavementleave for family members but does not extend to neph-ews and nieces. The Respondent's progressive discipli-nary system provides for verbal notification as the firststep in a four-step procedure that can result intermina-tion.Employees with excessive absenteeism, i.e., a cer-tain numberof days within a prescribed period, are sub- UARCO, INC.71ject to discipline.Donald Wentz' supervisor at the timematerialherein,Charles Downs, had been a supervisorfor several years and had enforced Respondent's absen-tee policy by having issued verbal notifications to 50 em-ployees for breach of Respondent's absentee policy overthat period of time. He enforced the policy without ex-ception.On February 20, Donald Wentz took a day of vacationleave.On that day, Todd Clemons, son of SupervisorDiania Gail Clemons, sister to Betty Wentz, died unex-pectedly and tragically. Subsequently that night Clemonswas telephoned by PersonnelManagerKirchman. Cle-mons testified that during that conversation she askedKirchman to tell the supervisors of Betty and DonaldWentz that they would not be in to work the next 2days, but that nothing was stated as to how their absencewould be recorded. Kirchman testified that Clemons in-formed him that the Wentzes would not be in to workbecause of the funeral and wake and that he told her totell them not to worry about how to take their time, i.e.,whether they wanted to take a vacation or take it as anabsence,but that it would be resolved when they re-turned to work at which time they could discuss it withtheir supervisors.Despite her prior reading of Wentz'testimony, Clemons testified with hesitancy and lack ofcertitude that she telephoned theWentzes and spokewith Don Wentz and told him that she had talked toKirchman and had asked him to contact their supervisorsso that they would not be required to make a telephonecall.She testified to nothing further in that conversationbut did not deny that more was said.Don Wentz testified:My wife said I received a phone call from Gail Cle-mons. . . and that she had been in touch withDave Kirchman . . . [and] that-we could-if wefeltwe needed the time off for bereavement, do soand that Mr. Kirchman would take care of it.In view of Wentz' greater certitude in recalling the con-versation, I credit him and find his recollection as to thisaspect more reliable than that of Clemens who was inemotionaldistress at the time of the events and who ex-hibited, understandably, some distress at the time of thetrial. I also credit the testimony of Kirchman that wascertain, responsive, and convincing as to this incident. Iconclude that Kirchman did not authorize Clemons togrant an exception to the bereavement leave policy butthat due probably to Clemons' distress, Don Wentz re-ceived a somewhat different message. There is no evi-dence of past exceptions to the bereavement policy.The next morning, according to Kirchman's testimony,he informed the supervisors of the Wentzes that theywould be absent that day, Thursday, and would notreport untilMonday and that the supervisor should dis-cusswith the Wentzes how they wanted to take thetime, i.e., an absence or vacation. Kirchman did notrecall the name of Don Wentz' foreman at the time, be-cause of a rotation system it is not the same person, buthe testified it was the unit press foreman for that shiftand Don Wentz' immediate supervisor. Clearly Downswas Don Wentz' foreman.Don Wentz' prior absences for the year had broughthim to the point where the additional absences made himliable for disciplinary action.Wentz conceded that hewas aware of Respondent's bereavement policy. Subse-quent to his return to work, he received a first discipli-nary warning for these absences from Foreman Downs.Wentz testified that on notification from Downs that hewould be receiving a first-step warning he protested thathe had been granted permission from Kirchman. Downs,who was not employed by Respondent at the time of thehearing, testified credibly without contradiction on thispoint that he responded to Wentz that he was unawareof any exception to the bereavement policy granted toWentz from Kirchman, and that Wentz' absence for be-reavement purposes did not fall within the bereavementpolicy.Wentz did not attempt to claim his absence as va-cation leave. Thereafter, Donald Wentz received a first-step warning for excessive absence.Iconclude that Kirchman did not grant Wentz anexcuse from Respondent's bereavement leave policy.There is no evidence that refusal to grant an exceptionconstitutes disparate treatment. Assuming that the Gener-alCounsel is correct in the argument that the Respond-ent maintained a hostility to Wentz because of his unionactivity, it is unlikely that such exception would havebeen granted.DespiteWentz' impression of Clemons'telephonemessage,he was not in fact granted an excep-tion.The first-step disciplinarywarning he receivedthereafter was in accord with past practice and was notdisparate treatment. Accordingly, I cannot conclude thathe was discriminated against because of union activities.6.April 9, 1-day suspension of employee WilliamVessels with pay-Case 9-CA-15218, paragraph5(b)Employee William Vessels, as noted elsewhere in thisdecision,was a union supporter whose prounion activi-tieswere known to the Respondent. Over several yearsand prior to his union activities, Vessels had developed awork record that manifested numerous disciplinary warn-ings, including warnings for poor work performance thatput his job in jeopardy in late 1979. In early 1980, hecontinued to receive such warnings. His poor workrecord is conceded.Early on April 7, Vessels was suspended for the bal-ance of the day with pay, a step-four discipline, by Man-ager Voight who reviewed with Vessels his preceding13-week work average that was rated at 70 percent andfar below his press objective of 86 percent. The onlysubstantive evidence of inconsistent treatment appears tobe the treatment accorded press operator Jimmy Whitewho during the campaign wore a "UARCO" button. Onreturn from suspension Vessels testified that Voight toldhim that during the 4-week period before his suspensionhe had dropped to a production average of 60 percent(admitted as accurate by Vessels) and that he had betterbring it up to 80 percent. Vessels testified that prior toApril 7 he had inspected the production records and alsothe recorded 13-week averages. He testified that JimmyWhite was running 37 percent the week before the elec-tion compared to Vessels' 66 percent, and that for other 72DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDweeks White was in the 40s and 50s. However, Vesselswas unaware of White's 13-week average that is thestandard period of evaluation. He conceded that whenWhite achieved a 37-percent average White was assignedto a newer, bigger press while Vessels had been judgedon his work on his routine, normally assigned press, i.e.,his "home press."White did not receive any discipline. However, al-though Vessels had a production rate of 70 percent forthe 13-week period ending March 30, the last week ofwhich was 62 percent, White's average was 84 percent.The General Counsel relies on the fact that during thelast 5 weeks of the 13-week period White's average waslower than Vessels' average. For the week ending March23,White's weekly average was 32 and 87 percent forthe prior 13-week average. Vessels' averages were 59and 71 percent. For the week ending March 17, White'saverages were 50 percent for the week and 91 percentfor 13 weeks, wherein Vessels had 65 percent for theweek and 72 percent for the 13 weeks. For the weekending March 9, White had a week's average of 50 per-cent and a 13-week average of 95 percent, where Ves-sels'averages were 61 and 73 percent. For the weekendingMarch 2, White's week average was 78 and 96percent for the 13 weeks, whereas Vessels' averageswere 79 and 73 percent. Vessels worked on his homepress, i.e., the press he was most familiar with, moreoften than did White work on his home press.The General Counsel argues that White's performancewas poorer for the same period during which Vesselswas evaluated. However, Vessels' own testimony indi-cates he was evaluated and was given discipline based onhis 13-week average and because he did not demonstrateprogress. Bramble's testimony that the 13-week period isthe only evaluation period used for employees is uncon-tradicted and credible. There is no evidence of past workproblems of White comparable to Vessels' poor perform-ance. Based on the record, I cannot conclude that Ves-selswas treated disparately and therefore discriminatedagainst because of union activities. I find this allegationto be without merit.7.April 7 refusal to recall from layoff employeeLangdon-Case 9-CA-15218, paragraph 5(a)Martha Langdon began her employment with Re-spondent on April 23, 1979, as a temporary part-time em-ployee, a group of about 10 who were periodically calledby Respondent to assist regular full-time employeesduring peak periods of production. Langdon was utilizedon the third shift under Foreman Gary Sharp, Jim Ke-plinger,or Dick Franklin, but she worked directly undersection leaderLou Hendley. She was laid off from aboutJanuary 21, 1980, but was recalled with other laid-offtemporary employees on February 19, 1980, and wasagain laidoff with other temporary workers on March 6.It isher credible and uncontradicted testimony that be-tween February 19 and March 6, she had received nocomplaintsof her work and had not missed any work. In1979, she had missed about 41 hours of work. In October1979, she was told by Foreman Sharp that her work wasexcellent.At Christmastime 1979, section leader Hendleytold her and her coworker Lowery that they were per-formingwork of good quality. She and coworkerLowery were told by Foreman Franklin in 1979 thattheirwork quality was excellent but that their emphasison quality caused them to be too slow in production.Langdon was not recalled to work in April 1980, ac-cording to Plant Manager Bramble, because of poorwork performance. Bramble, however, relied on thejudgment of General Foreman Kenneth Gardner as towhether part-timers were to be recalled. According toGardner, he made the decision to terminate Langdon onApril 10, shortly after other temporary employees oflesser seniority were recalled. In the past Langdon hadbeen recalled to work prior to coworker Lowery whohad less seniority. Lowery and eight others had been re-called by April 10, Altherton, who was more senior thanLangdon, was notified of a recall but she had quit.General Foreman Gardner testified that it is he whodecides whether a temporary employee will be recalled,and that he relies on reports from the foremen and sec-tion leaders regarding the employees' work performance,attendance, and general work attitude. These reportstake the form of written evaluations in the form of aranking in preference of temporary employees by thesection leaders.He also receives oral reports. On No-vember 29, 1979, Langdon was rated 6 of 12 by ForemanSharp and 7 of 12 by Foreman Franklin. On January 8,1980, Langdon was rated 15 of 16 on the second shift bysection leader Ratliff and 7 of 11 by section leader L.Hendley for whom Langdon regularly worked on thethird shift. Section leader Odell Payton, for whom Lang-don did not regularly work because Payton was on thefirst shift, rated Langdon on January 8, 1980, as 9 of 11.The only subsequent written rating for Langdon is datedApril 11, 1980, and was composed by first-shift groupleader Payton, again not Langdon's regular third-shiftsection leader. The third-shift group leader was HendleyPayton rated Langdon as 10 of 10. There is no explana-tion for the absence of a rating of Langdon in April byany other foreman or group leader, particularly Hendley.As noted, despite or because of Langdon's ratings andwork performance and despite her attendance record,she had been recalled in February 1980. In 1979 andagain in 1980, Langdon had worked in the finishing de-partment after an earlier transfer from another depart-ment. This transfer was admitted by Gardner to havebeen in recognition of her superior talent. CoworkerLowery was not similarly transferred.The Respondent contends that Langdon's work dete-riorated so badly thereafter that she was terminated.Gardner testified in a confused, evasive manner withsome degree of vacillation concerning the basis for hisdecision to terminate Langdon. First he testified that hedid not need her, but then he testified he did not needher because of his low opinion of her work. The basisfor Gardner's opinion in part rests, according to him, onratings preceding the April 11, 1980 rating; her attend-ance record; and work performance I find this explana-tion not credible in light of Langdon's earlier recall inFebruary 1980, prior to the outset of any union activity,and in light of the generally good earlier ratings by sec- UARCO, INC73tion leaders most likely to be familiar with her work,e.g., the third-shift section leader.Gardner testified that his decision was based on threefactors: attendance, work performance as revealed by theratings, and attitude. However, her attendance after herrecall in 1980 cannot be faulted and the only rating, i.e.,the Payton rating, was admittedly not seen by Gardneruntil after he had decided to terminate Langdon on April10,a date he testified on which no precipitating eventoccurred. Gardner testified that he last discussed Lang-don'swork performance with section leader Paytonprior to the discharge but that the conversation occurredin late December or early January 1980, before her Feb-ruary recall. He further testified that it was reported tohim that since her last pre-March rating Langdon haddeveloped a bad attitude. After some probing and vacil-lation, on cross-examination he testified that this was re-ported by more than one group leader. However, there-after he testified that between the December 1979 andJanuary 1980 conversation with Payton and April 11,1980, he recalled no complaints about Langdon's work,although he did receive some complaint of Lowery'swork during that time. Gardner admitted that therenever had been a return from the customer of work per-formed by Langdon despite returns caused by poorworkmanship of other temporary employees in 1979 andearly 1980.There is no delineation by Gardner, nor any other wit-ness about what manifestation Langdon's bad attitudetook and just how he became aware of it. No foreman orgroup leader testified concerning her work performanceor attitude.On the contrary, Langdon worked a highamount of overtime, which Gardner admitted was a signof positive work attitude. It is clear from the foregoinganalysis that Langdon was discharged, not because ofany deficiency in attendance or in work performance,but because of some attitude of which the Respondentdid not approve. The General Counsel argues correctlythat the only evidence of any unusual manifestations ofattitude by Langdon during the critical period of timewas that of a prounion attitude as reflected by her activeparticipation in union activities despite her noneligibilityto vote in the election. Among other activities, Langdonsigned an open letter that espoused the union cause andthatwas addressed and distributed by her and others tofellow employees as they entered the Respondent's plant.No other temporary employees were seen to engage insimilar activities.Two days prior to the March 4 layoff Langdon assist-ed Union Organizer Puckett and others in distributingleaflets in the Respondent's plant parking lot. Langdondrifted away from the main road area where the otheremployees were leafleting to a place near the employees'plant entrance. Assistant Personnel Manager Lewis ob-served her from within, and came out and invited her toreturn to a place nearer the road where he observedthere was less auto traffic and thus less danger of beinginjured by parking lot auto traffic that was heavy at thatshiftchange time. Puckett observed the conversationfrom afar and thereafter requested, via employee Wentz,that Lewis come out again whereupon they engaged in aconversation wherein Puckett asserted Langdon's rightto distribute literature.According to Langdon, Lewisagreed that she had the right to distribute union litera-ture but he did not want her to be injured by the autotraffic.He did not instruct her to cease distribution of lit-erature.Thus the Respondent became aware of Lang-don's prounion attitude and union activities, and suchawareness appears to constitute the only palpable basisfor a change in Respondent's preception of employeeLangdon's attitude.I conclude that the Respondent's termination of Lang-don is so contrary to its past practice and the reasons of-fered so patently frivolous and insubstantial that I amconstrained to conclude that it acted pursuant to anotherillegalmotivation, i.e., her manifestation of a prounionsympathy and activity during an election campaign inwhich the Union was vigorously resisted.Accordingly, I find that by terminating Martha Lang-don on April 10, 1980, because of her union attitude andactivities, the Respondent violated Section 8(a)(1) and (3)of the Act.C. EmployeeCommittee-Case 9-CA-15277The essential facts concerning the Employee Commit-tee is undisputed and rests on the credible and uncontra-dicted testimony of employee and past committeemember Aurelia Bates. The committee consists of em-ployee representatives of each department and shift inthe plant and office for a total of about 15 or 16 employ-ee members.The committee has no written constitutionor bylaws except for a brief general description typed onRespondent's letterhead.How the committee was cre-ated is unknown.Elections to membership in the com-mittee is noticed by postings on the plant bulletin boardthat solicit interested candidates to inform the Respond-ent's personnel manager of their interest.Elections arenormally conducted in June.Elections are conducted bythe personnel manager during worktime.A recent elec-tionwas conducted in the finishing department at theforeman's desk by secret ballot,in the presence of a per-sonnel department manager.Similarly conducted elec-tions have been held in a conference room in the finish-ing department. Employees were told by the forementhat they may vote if they wish.Ballots and ballot boxesare maintained in the custody of the personnel director.Monthly committee meetings are noticed on the plantbulletin board and are held in the plant lunchroom. Nomeeting was held in March 1980 inasmuch as no noticewas posted on the plant bulletin board.These meetings,which usually last about 2 hours, are held during workhours and those members who attend outside of theirshift times are paid. The committee never meets withoutthe presence of the plant manager and personnel direc-tor.Attempts by committee members to meet and discussamong themselves without the presence of Respondentmanagers have been discouraged by Respondent. Thecommittee has not met outside the plant independentlyfrom Respondent's supervision.During committee meetings,its deliberations and openvoting on issues take place in the presence of Respond-ent'smanagers.The committee chairperson is designatedby voting supervised by Respondent's managers. On at 74DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDleast one occasion a personnel manager served as chair-person on failure of the committee to designate a chair-person. All minutes are prepared by the plantmanager'ssecretary who also attends the meetings. Employee mem-bers are given an opportunity to correct the instant draftof the minutes. The first typed minutes are then madeavailable at the foreman's desk.The committeeperson attempts to resolve the employ-ee grievance directly with the foremen. Failing resolu-tion at that level, the committeeperson will present theemployee grievance to management at the monthly meet-ings.Individual questions and grievances concerning in-dividualwages, pay raises, step increases, cost-of-livingincreases, and working conditions have been raised atthese meetings and directed to the plant manager for res-olution. Some were resolved and some were not, e.g.,Respondent agreed to floormats for employees, Christ-mas favors, and/or an icemaker in the lunchroom.Bates,on behalf of employees in her department, and othermembers, complained of the lack of a parking lot, andrequested construction of a fence or the hiring of a secu-rity guardatmeetingsin 1979 and early 1980, but wastold by the plant manager that it was too expensive.About 1 month after the election, construction com-menced on a parking lot fence and at a committee meet-ing it wasannounced how and when the gates would beoperated.At the preelection series of employee meetings con-ducted by the Respondent in early March, several com-plaints were raised by employees regarding the lack of aparking lot fence. Bramble testified that such persistentcomplaints have been raised by employees at generalplant meetingssince 1976, to which Respondent periodi-cally promised to "look into it." In 1977 or 1978, Re-spondent for a time utilized, without apparent success, anoutside security service patrol. Bramble testified thatwithin the "last couple of years" Respondent solicitedprices on fences, i.e., prior to 1980. However, the priceswere considered to be too high and Respondent conclud-ed that a fence would not necessarily solve all the securi-ty problems. During the preelection employee meetings,according to Bramble, employees asked why the Re-spondent did not do anything to correct the lack of park-ing lot security, to which he responded: "We would cer-tainly take a look at it." Bramble testified that "rightafter the meetings" he solicited bids and arranged for theconstruction of the parking lot fence. He did notexplainwhy the past decision not to erect a fence was suddenlyreversed during the election campaign.During the winter of 1979-1980, Saturday overtimewas mandatory. Complaints about mandatory overtimewere raised by committee members at the meetings, butBramble rejected the complaints, stating that the work-load made it necessary. About 1 month after the electionat an Employee Committee meeting the Respondent an-nounced that the policy of mandatory Saturday overtimewould cease. Thereafter, Saturday overtime became vol-untary.At the April meeting the Employee Committee was in-formed by the chairperson that "it had been decided toform a subcommittee to review the seniority policy."Questions concerning employee security had been raisedat the preelection meetings, where one employee assertedthat seniority did not count for much. Five employeeswere voted to serve on the subcommittee, and weregiven permission by Bramble to hold separate meetingsfor the purpose of coming up with a new policy. It mettwice a week for 3 or 4 weeks in the lunchroom, andlastlywith Bramble and Kirchman in an office next toBramble's office. The subcommittee proposal was reject-ed by Respondent at that last meeting, after earlier pro-posals had also been rejected. On May 14, 1980, Re-spondent posted the following notice in its plant:SENIORITY POLICYTO ALL EMPLOYEESDuring the employee meetings there were severalcomments made regarding our seniority policiesparticularly regarding layoffs or cut backs. A subcommittee of the Employee Committee was formedto review the policies for possible revision.To date the Committee and the Company havenot reachedagreementon a proposed policy revi-sion to present to all employees for a vote.Nationwidebusinessconditions have reached apoint where it will probably require a reduction inour work force.Until we are able to bring a proposal to vote, wewill use our current policy with the following revi-sions:1.Work performance will not be a reason forlayoff or bumping to a lesser job.2.People bumped back will take back their accu-mulated seniority on their present job to their newjob. This cumulative seniority would count for anyfuture bumping or layoffs, but only previous time inthat job would count for shift preference. Thischange will be retroactive so that anyone previous-lymoved to another job by the Company will notbe penalized.Bates resigned her committee position in July 1980after her reelection by the first-shift employees. At thetime of resignation she was working on the second shiftand her resignation was precipitated by Personnel Man-ager Lewis' statement to her that first-shift employeeshad complained that she now worked on the secondshift.The Respondent contends that inasmuch as the Em-ployee Committee was an unstructured entity that func-tioned in an unstructured manner that it was not a labororganization within the meaning of the Act. Section 2(2)of the Act defines as a labor organization:[A]ny organization of any kind, or any agency oremployee representation committee or plan, inwhich employees participate and, which exists forthat purpose, in whole or in part, of dealing withemployers concerning grievances, labor disputes,wages, pay, hours of employment, or conditions ofwork. UARCO,INC.75InNLRB v. Cabot Carbon Co.,360 U.S. 203 (1959),the Supreme Court held that the term "dealing with" isnot coextensive with the less comprehensive phrase "bar-gaining with." Therefore, the absence of any "bargain-ing" in the usual sense of that word is immaterial. It iswell settled that the phrasing of the statutory definitionis in the disjunctive. Accordingly, "dealing, with" an em-ployer concerning one (or more) of the matters enumer-ated in Section 2(5) is a function sufficient in itself toconstitute an entity as a labor organization within themeaning of the Act. I conclude that the Employee Com-mittee, by meeting with the Respondent in a representa-tive capacity, to present and discuss complaints of condi-tions of employment, in fact did function as a labor orga-nizationBristol Products,238 NLRB 1695 (1978).Based on the foregoing facts, I conclude that the Em-ployee Committee was and is unlawfully assisted anddominated by the Respondent inasmuch as the Respond-ent totally controls and participates in the mechanics ofits election of members, and its meetings. The committeehas no operative existence save for the sufferance of Re-spondent.By unlawfully dominating and assisting the EmployeeCommittee since November 1979, the Respondent hasviolated Section 8(a)(2) and (1) of the Act. StVincent'sHospital,244 NLRB 84 (1979);Kux Mfg. Corp.,233NLRB 317 (1977);RideoutMemorialHospital,227NLRB 1338 (1977).I further conclude that the Respondent violated Sec-tion 8(a)(1) of the Act by promising the Employee Com-mittee members that it would improve working condi-tions by agreeing to establish a seniority subcommittee ata time when a question concerning representation wasstillpending. I further find that the Respondent violatedSection 8(a)(1) of the Act by the elimination of mandato-ry Saturday overtime and the erection of a fence, at atimewhen a question concerning representation waspending.Clearly the promise to change the senioritysystem, the elimination of Saturday overtime, and the de-cision to construct a fence were the result not of anypredetermined action, but came about in response tolongstanding employee complaints reiterated during theelection campaign. The utilization of the committee inassuaging these complaints constituted art effort to erodefurther any support for the Union and to enhance the po-sition of the unlawfully dominated Employee Committee.The Respondent cannot justify its conduct by asserting,as it does, that it was merely doing what it had done inthe past, i.e., adjusting complaints by dealing with thecommittee because the committee itself was unlawfullyassisted and dominated.Further,the Respondent cannotargue that because it has a past history of remedyingcomplaints raised outside of the Employee Committeethat it merely continued its past practice. The timing ofthe decision to remedy those complaints of longstandinghistory and the involvement of the committee can onlylead me to believe that they were done for the purposeof destroying any support for outside union representa-tionParticularly significant is Bramble's sudden rush toget a fence erected after a preelection campaign decisionthat such a fence was too costly.D. Coercive Literature and Statements at EmployeeMeetings-Case 9-CA-15126,Paragraphs 5(a) and (b)1.LiteratureThe complaint alleges that during the preelection cam-paign the Respondent distributed literature that threat-ened employees with loss of jobs, benefits, and plant clo-sure and that implied the futility of selecting the Unionas bargaining agent.On February 27, the Respondent commenced preelec-tion communication with its employees by means of aseries of 10 letters and 13 fact bulletins, which were dis-tributed by foremen and which were posted on bulletinboards throughout the plant and posted at employee en-trances to the plant.The Respondent argues that its literature simply stated(1) a correct statement of the law as to replacement ofstrikers, (2) that a union at its Cleveland, Ohio plant hadplayed a part in theclosing, (3) that the Union herein hasstruck in seven plants that later closed, (4) that thisUnion could have a harmful effect at Radcliff plant be-cause of a proclivity to engage in strikes, (5) that unionshad played a part in the closing of its Oakland, Califor-nia plant,(6) that the law does not guarantee that with aunion benefits cannot be lost in bargaining, (7) that withor without a union a plant may close for economic rea-sons,(8) that the law does not force an employer to signa contract, and (9) that strikes can and do happen, butare not inevitable.The Respondent cites various Board decisions in sup-port of the propositions that it is not unlawful for an em-ployer to state that strikes happen, that with a strike andloss of customers, a plant may have to close, the steps anemployer would have to takeas a matterof economicnecessity if forced into an uneconomic position by aunion, and that work can be subcontracted, particularlyin view of Respondent's past history of subcontracting,and that if costs become excessive at one location one so-lution is to move to a less costly area. The Respondentcontends that "(1) every assertion that was made as afactwas true, and (2) the Company never said it wouldtake any action of any kind for vindictive reasons, butonly that certain actions were possible for solely eco-nomic reasons."The February 27 letter announced the scheduledMarch 30 election and stated,inter alia:Just aboutevery UARCOperson knows how theCompany feels about outside unions,we believemost sincerely,that by working together, withoutan outside union,we can accomplish the bestwages,the highest benefits and the most genuinejob security-for everyone!From past experiencewith outside unions,we truly believe that outsideunions do not help-but instead they do harm.The letter ended by announcing a series of voluntaryplant employee meetings for "free and open discussions"atwhich employees were urged to make comments andto ask questions.The March 4 fact bulletin stated,inter alia,that "acompany is obligated to bargain-nothing more," and 76DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthat an outside union could win an election and "yet notreally gain anything at all," and that could happen and"In Fact, It Has Happened Right In Uarco."The March 5 letter stated, inter alia:2.Some people seem to think that this particularoutside unioncanforceUARCO to do things thatwe have never done-that no other union has beenable to force us to do-anywhere!The letter then urged employees not to let "this outsideunion force you and your Company into a knock-downand drag out fight," wherein only the employees andCompany can lose. The letter ended:This is so important-so vital-to the existence ofthe Radcliff plant-that we'll follow up with moreFacts that have to do with the very existence ofyour job!Yes-But too Many to include In a FactBulletin.We'll Put the Facts In a letter.The March 12 letter listed seven plants,their locations,the fact of moving, and loss of jobs in answer to theposed question"-has this same outside union, theUAW, forcedcompanies to close plants?" No contextwas given for the bare facts noted about the closingssubsequent to a strike.During the March preelectionperiod the Respondent posted 14 2-1/2-by-3-feet-sizedposters on the plant lunchroom walls. Each poster con-tained the names of 10 employers and the correspondingnumber of weeks each employer was subjected to astrike conductedby the UAW. No otherfactswere de-lineated.The March 12 fact bulletin posed the question:The outside union keeps saying we can't lose any-thing if the union gets in. Is this true?The March 5 fact bulletin stated that "with an outsideunion" there was a risk of union-forced strikes that theRespondent had experienced.The March 6 fact bulletin purporting to contain ashort Supreme Court statement without context statedthat"The United States Government And The NationalLaborRelationsBoard Do Not Guarantee-That [Employ-ees]Will Lose No Benefits,"in answer to the posed ques-tion"If an outside union gets into a plant,doesn't thegovernment guarantee that employees can't lose whatthey already have?" The bulletin then asserts that em-ployees "can lose with an outside union." There is noreference to bargaining, nor any other qualification tothese remarks. However, the March 7 fact bulletin con-tains the following purported cryptic quotation from anNLRB decision:There Is No Requirement In the [Law] That An Em-ployee-after Bargaining Retain All Present Benefits.Nor Does The Presence of A Union Prohibit An Em-ployer From Moving Its Plant Should Economic Con-ditions So Dictate [also], An Employer may Perma-nently Replace Economic Strikers. [John E. Cain Co.,190 NLRB 109 (1971).]The March 10 letter proposeda seriesof questions thatemployees ought to ask about the Union, includingwhether it has had "over a thousand strikers in, say, thelast five years," and other questions whether the Unionor company "forced" the strikes, and other questions re-garding lossof jobs due to strikers.The March 10 fact bulletin referred to Respondent'sCleveland plant and stated:ClevelandWas A UnionizedPlant.In Fact, If ItHadn'tBeen For The Outside Union, We ProbablyWouldn'tHave BeenForced to Close the Plant-Permanently.The March 11 fact bulletin alluded to the Clevelandplant and in answer to a posed question whether therewere any plants,"thisUAW has causedto shutdown,"statedThe answer given was:No-Because It Does Happen. Last Friday YouRead Where The Law Said This Was Legal.In answer to a posed question the bulletin asserted that it"really happened" and "at UARCO." As to whether ithappened "to the UAW" the bulletin assertedYou Be the Judge! Here Isa Direct QuoteFromthe UAW President at Telex-after 11 Lost StrikePaycheck: Every time We Met With The CompanyThey'd TakeSomethingElse Away From Us!No context was given for that quotation. No assurancewas given that the Respondent would bargain in goodfaith,no assurance was given that the Respondent wouldnot take a regressive bargaining posture.A March 12 letter contained a quotation of a statementby Respondent Vice President James Brown wherein heextolled the virtues of Respondent's benefits at the Rad-cliff plant and then stated:The Company now is threatened by the UAW,which has a sad record of closing plants in Ken-tucky and forcing plants to leave Kentucky. Wehave every confidence that the majority of UARCOpeople will vote their confidence in the Companyand avoid the risks to their jobs that could beforced by the UAW.There is no explanation in that quotation as to whyBrown perceived the Union's future, and as yet undis-closed bargaining position, to have constituted a threat toRespondent's Radcliff operation, other than the referenceto an alleged "sad record of closing plants in Kentucky."That reference was made without a context of the rela-tive bargaining positions of the parties in those otherplants.The March 13 fact bulletin contained two purportedquotations of employee statements at the ongoing seriesof plant meetings that reflect the desire of one employeeto have the option to engage in a strike and the otheremployee's observation that the Union's power is pre- UARCO, INC.77mised on the ability to threaten a strike. The bulletinconcludes thatBefore you vote, you are entitled to know how anx-ioussomeof your fellow-employees are to cause astrike-and putyouout of work.The bulletin contained no quotation from the more than200 other employees at the Radcliff plant.The March 14 letter stated:Dear Fellow Employee,Until a few years ago, UARCO had a plant nearSan Francisco. It was a unionized plant. It was along, never-ending battle.Finally, the strike began. Some of the union de-mands were for such thingsasunion-typeinsurance,union-typepension plans,union-typesick pay plans,union-typevacations,union-typecost-of-living plans,etc., etc.We explained, over and over, that we didn't dosuch things.We explained that the unions that werein a part of the Chicago plant and a part of theWatseka plant didn't have such things.We ex-plained that inallplants,with or withoutunions,we have theUARCOsick-pay plan, theUARCOpension, that we don't have a cost-of-living plan-anywhere.But the union bosses didn't believe us. The strikekept on. The strike cost a lot of money-and lost alot of business. But we never gave in.THE PRIN-CIPLE WAS MORE IMPORTANT THAN ANYONE PLANT!Finally, it got so bad we were forced to close theplant.We moved, as you know, to Roseburg,Oregon.And not onesingle unionmember wentalong. There is no union at Roseburg.What happened? A union trying to prove how"tough" it was, cost the union members their job-permanently.We have never been forced to close a non-unionplant.The letter did not assure that the Respondent wouldenter the bargaining process with an open mind, and notwith a fixed determination that certain employment bene-fitswere nonnegotiable. The letter did not, as of courseitcould not, set forth what the specific bargaining pro-posals of the Union would be in the event that it becamethe designated bargaining agent.Moreover, the March14 letter did not give the reader the advantage of a fullerexplanation of circumstances and conditions unrelated tocollective bargaining that led to the Oakland plant clo-sure.Robert Trillet, Respondent Watseka plant managerand in 1970 manager of the Oakland plant, testified thatthe Oakland plant in 1970 was involvedin negotiatingnew contracts with five labor unions in a context of mul-tiemployer bargaining,against a30-year history of bar-gaining with thoseunions,and that in 1970 a 5-day strikeensued after purportedillegal strikes,work stoppages,and threats to employees occurred. He testified that inview of those circumstances "plus the economics of theplant, the high cost of the plant; also, the area in whichthe plant was located, which was a safety factor, we felt,to our employees due to the deterioration of the area,these events led us to the determination to stop the oper-ation of the plant."The March 15 letter alluded to the purported state-ment made at a plant meeting that Respondent hadmoved a certain product line, the E-Z Out product, fromitsChicago plant to Radcliff because its Chicago oper-ation was losing money. The letter then observed that itisstillrunning at a loss and that if the Radcliff plantcould not make a profit with that product "there arehundreds of towns that would love to have the Radcliffplant.For example, towns in Arkansas, Oklahoma, Mis-sissippi, etc., are constantly trying to get new plants." Tothe posed question as to what those observations "haveto do with this outside union?" the letter responded:Everything.Because if this Union did get in here,and the union caused us to lose even more money,the Company would probably be better off to gosomewhere else.The choice is up to you.In light of the entire series of letters and literature thatrefer to the purported bargaining position of the Unionat other plants, this letter clearly puts the reader in theposition of not merely deciding on union representation,but on designating a bargaining representative that willtake a bargaining stance adverse to the economic viabili-ty of the Radcliff plant. The use of the word "if ' doesnot place this letter within the realm of mere speculationof what might happen should certain bargaining positionsevolve. Rather, the letter contains an implied predictionthat dire consequences will occur as a result of the bar-gaining position of the Union that is implied throughoutRespondent's propaganda as economically disastrous.Having impliedin itsforegoing literature that theUnion is a strike-prone union, the Respondent again tookup the subject of "union forced" strikesin itsMarch 17letterwhere it beganNaturally, strikes are not inevitable.But union-forced strikesdohappen. And with the UAW theyhappenvery, very often.The letter went on to set forth an employer's rightsduring a "union-forced strike," i.e., the right to hire re-placementsfor economic strikers, to maintain production,to subcontract unit work to non-Respondent plantswhere work has slowed and which also "would be gladto get our work."Up to this point there had been no definition by Re-spondent of its term "union-forced" strike,i.e., is it astrike forced by the union hierarchy on its constituency,or a strike forced on the employer by the union hierar-chy in compliance with the desires of its members, or isit a strike forced because of the adamant bargaining posi-tion of a union or a strike forced by a union because ofthe adamant bargaining position of the employer, or doesitencompass strikes in protest of unfair labor practices,etc. The March 17 letter ends by stating: 78DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDWe don't want a UAW strike. We won't force one.I'm pretty sure you don't want a strike either. ButtheUAW has a habit ofthreatening"Do it ourway-or we strike."This letter thus contains a clear implication that if em-ployees designated the Union as bargaining agent, theywill end up in a strike forced on the membership. Inlight of the entire context of Respondent's written propa-ganda, the opening disclaimer does not detract from thebasic thrust of Respondent's predictions as to the certain-ty of a strike by the Union herein on its designation asbargaining agent. Furthermore, the letter, like the otherletters,does not assure the reader that the Respondentwould bargain in good faith, but rather stresses, instead,a readiness to resort to available weapons to withstand astrike, including the power to withdraw unit work fromRadcliff. Thus, as the reader was progressively exposedto Respondent's literature, the most reasonable conclu-sion that such person could reach was that the employeewould not be voting on the issue of union representation,per se, but rather he would be voting on the issues ofnecessarily resulting strikes and economic adversity.The March 18 letter contains a purported quotation ofa single employee at an employee meeting to the effectthat "some people want to bring this outside union in topunish the Company." The letter then sets up severalqueries on the supposition that the Respondent refused toagree to "certain" UAW demands. The reader is askedwhether that person wishes to "be forced" on a strike toobtain a "union type cost-of-living program," or sickdays that it stated the Respondent"doesn't have any-where, union or no union."It asks whether employees arewilling "to be forced" on a strike to obtain "super-se-niority," or a "union shop," or for compulsory dues de-duction.The letter ended:40If You Vote for This Outside Union YOU MAY BELETTING SOMEBODY ELSE VOTE YOU OUTOF A JOB!With a recession-or depression-coming,pleasethink twice before youletsomeone elsedecide you'llhave a paycheck or not.Again theletter doesnot assure employeesthat theRespondent will negotiate with an open mind regardingthe above-referred-to lawful subjects of bargaining. Theprediction clearly implied therein is that the Unionwould make certain immutable demands concerningthese subjects that the Respondent had predeterminedthat it would reject and that would result in a strikeforced on the individual and that would therefore resultin a loss of jobs.The March15 fact bulletin stated in answer to theposed question, "Besides a strike,what otherforcedoes aunion have?"THE FORCE OF A STRIKE IS THE UNION'SMAIN WEAPON.Again,missing isany reference to a willingness to bar-gain in good faith. There is no reference to the ability ofeither party to persuade through reasonedargument.Rather, in light of prior literature references to a prede-termined adamancy in Respondent's bargaining positionand a presumed adamant union bargaining stance detri-mental to Respondent's viability or adverse to Respond-ent's "principle," the fact bulletin, in effect, constitutes apredictionof strikes as the inevitable result of theUnion's designation as bargaining agent.In the March 19 letter, Plant Manager Bramble com-menced on a personal note and reflected on certain af-firmative aspects of his labor management policy. He ob-served that in union shops there exists an unfriendly em-ployer-employee relationship "completely lacking intrust."He urged:I don't think you want this to happen here. I knowI don't. I feel sure that what you want is a friendly,secure job. I feel sure you want your pay to in-crease on a regular, secure basis.I knowyou want afeeling of mutual respect.On that same date the fact bulletin stated:More questions-good! And more Facts!1.Question:What has UARCO done at Rad-cliff?Facts:Made over200 Good,Secure Jobs.2.Question:What can the UAW do?Facts:DESTROY THESEJOBS-IN-CLUDING YOURS!Within the context of the totality of Respondent's litera-ture, I conclude that Bramble was not advising employ-eeswhat might happen in the eventuality of circum-stances beyond Respondent's control but rather he con-veyed themessage thatwhat would occur if they choseto be represented by the Union would be a stained, hos-tilework environment for those lucky to survive and aloss of jobs for the less fortunate. Accordingly, Respond-ent's bulletin board poster bluntly proclaimedin largeblack and red letters.VOTE "NO"FOR "NO" UNION-FORCED STRIKES!FOR "NO" UNION-FORCED DUES!FOR "NO" UNION-FORCED BITTERNESSVOTE "NO""NO"[X]The foregoing literature was supplemented by the Re-spondent with bulletin board postings that enumeratedthe benefits the Respondent afforded to its employeesthrough the years 1976 through 1979, and the difficultiestheUnion encounteredinnegotiatingbenefits for em-ployees in other plants during the same time period as re-flected in posters containing about 25 newsclippings re-lating to UAW strikes, bargaining stalemates, and edito-rials reflecting the adverse impact of strikes.On March 18, Respondent placed the following fullpage advertisement in the local newspaper, The News-Enterprise: UARCO, INC.Open LetterFromUARCOINCORPORATEDRadcliff,KentuckyNext Thursday,March 20th, there will be aunion election in UARCO's Radcliff plant. UARCOemployees will decide whether to or not to bringthe United Automobile Workers Union (UAW) intotheir plant.UARCO is deeply concerned-and deeply op-posed to having this outside union in the Radcliffplant.Why?1.We are not in any way connected with theautomobilebusiness-We print business forms.2.If the UAW tried to force us to accept anautomobile-type contract, there is no way we couldafford to stay in business here.3.The UAW has a long and tragic record-righthere in Kentucky-of forcing lengthy, vicious anddestructive strikes.4.UAW strikes have driven plants-and jobs-out of Kentucky!UARCO came here eight years ago-intendingto stay! The only thought that coulddrive us away would be economic losses-the kindof losses that the UAW strikes bring with them.Ifyou have friends or relatives at UARCO,please urgethem, to vote "NO" this Thursday!-fortheir own sake.Thank You,Mal Bramble, ManagerOne of the four cases that the Supreme Court consid-eredinNLRB v. Gissel Packing Co.,395 U.S. 575, 616(1969),wasNLRB v. Sinclair Co.,397 F.2d 157 (1st Cir.1968), in which the Court of Appeals for the First Cir-cuit enforced a Board order of bargaining within a con-text of coercive preelection employer propaganda. TheCourt discoursed on the free speech rights of an employ-er and the rights to associate freely of the employees andstated at 618-620:Within this framework, we must reject the Com-pany's challenge to the decision below and the fmd-ings of the Board on which it was based. The stand-ards used below for evaluating the impact of an em-ployer's statements are not seriously questioned bypetitioner and we see no need to tamper with themhere. Thus, an employer is free to communicate tohis employees any of his general views about union-ism or any of his specific views about a particularunion, so long as the communications do not con-tain a"threat of reprisal or force or promise of ben-efit."He may even make a prediction as to the pre-cise effect he believes unionization will have on hiscompany. In such a case, however, the predictionmust be carefully phrased on the basis of objectivefact to convey an employer's belief as to demonstra-bly probable consequences beyond his control or toconvey a management decision already arrived at to79close the plant in case of unionization. SeeTextileWorkers v. DarlingtonMfg. Co.,380 U.S. 263, 274,n. 20 (1965). If there is any implication that an em-ployermay or may not take action solely on hisown initiative for reasons unrelated to economic ne-cessitiesand known only to him, the statement is nolonger a reasonableprediction based on availablefacts but a threat ofretaliationbased on misrepre-sentationand coercion,and assuch without the pro-tection of the First Amendment. We therefore agreewith the court below that "[c]onveyance of the em-ployer's belief, even though sincere, that unioniza-tion will or may result in the closing of the plant isnot a statementof fact unless, which is most im-probable, the eventuality of closing is capable ofproof." 397 F.2d 157, 160. As stated elsewhere anemployer is free only to tell "what he reasonablybelieveswill be the likely economic consequencesof unionization that are outside his control," andnot "threats of economic reprisal to be taken solelyon his own volition."NLRB v. River Togs, Inc.,382F.2d 198, 202 (C.A. 2d Cir. 1967).Equally valid was the finding by the court andthe Board that petitioner's statementsand communi-cations werenot cast asa prediction of "demonstra-ble `economicconsequences,"' 397 F.2d, at 160, butrather as a threat of retaliatory action. The Boardfound that petitioner's speeches, pamphlets,leaflets,and lettersconveyed the followingmessage: thatthe company was in a precarious financial condi-tion; that the "strike-happy" union would in all like-lihood have to obtain its potentially unreasonabledemands by striking, the probable result of whichwould be a plant shutdown, as the past history oflabor relations in the area indicated; and that theemployees in such a case would have great difficul-ty finding employment elsewhere. In carrying outitsduty to focus on the question: "[W]hat did thespeaker intend and the listener understand?" (A.Cox,Law and the National Labor Policy 44(1960)), the Board could reasonably conclude thatthe intended and understood import ofthat messagewas not to predict that unionization would inevita-bly cause the plant to close but to threaten to throwemployees out of work regardless of the economicrealities.In this connection, we need go no furtherthan to point out (1) that the petitioner had no sup-port for its basic assumption that the union, whichhad not yet even presented any demands, wouldhave to strike to be heard, and that it admitted atthe hearing that it had no basis for attributing otherplant closingsin the area to unionism; and (2) thatthe Board has often found that employees, who areparticularly sensitive to rumors of plantclosings.. . take such hints as coercive threats rather thanhonest forecasts.Petitioner argues that the line between so-calledpermitted predictions and proscribed threats is toovague to stand up under traditional First Amend-ment analysisand that theBoard's discretion to cur-tail free speech rights is correspondingly too uncon- 80DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtrolled.It is true that a reviewing court must recog-nize the Board's competence in the first instance tojudge the impact of utterances made in the contextof the employer-employee relationship,seeNLRBv.VirginiaElectric&Power Co.,314 U.S.469, 479(1941). But an employer,who has control over thatrelationship and therefore knows it best,cannot beheard to complain that he is without an adequateguide for his behavior.He can easily make hisviews known without engaging in "`brinkmanship'when it becomes all to easy to"overstep andtumble[over]the brink,"Wausau Steel Corp. v.NLRB,377 F.2d 369,372 (C.A. 7th Cir.1967).Atthe least he can avoid coercive speech simply byavoiding conscious overstatements he has reason tobelieve will mislead his employees.The Board has found that an employer violated theAct by telling employees that if they selected a labor or-ganization to represent them and thereafter that labor or-ganization made unreasonable demands that the employ-er could not afford he would close his plant.The findingadopted by the Board in that case was that the employercould neither predict adverse conditions of his own voli-tion nor could he predict adverse conditions arising fromfactors beyond his control if there were no factual basisdemonstrated to support such a prediction.Jimmy-Rich-ard Co.,210 NLRB 802, 804(1974), enfd.sub nom.Clothing&TextileWorkers v.NLRB,527 F.2d 803 (D.C.Cir. 1975).In that case it was noted that there was nosupport for the employer's assumption that unreasonabledemands would be presented,or that demands would bepresented that the employer could not accommodate.Furthermore,the employer did not indicate what wagedemands or other proposals that it would consider rea-sonable or what economic concessions it would make.There was no evidence of the employer's economic dis-tress.Itwas noted that the employer's statement did notconvey management's decision already reached to closethe plant but contained threats to make that decisionafter employees voted in the election,but before collec-tive bargaining got started.Finally,itwas noted that thestatementswere not "careful and honest predictionsbased on known facts."Itwas found that the statementswere actually inconsistent with other statements of theRespondent during the campaign to the effect that Re-spondentwas supplying its employees with benefits"equal or superior to the plants in the area." Thus, theemployer therein was found to be inconsistent in tellingemployees"at one time and place that they were as welloff, or better off, than employees in union plants and atother times and places that the union would make unrea-sonable demands on Respondent which it could notafford."In another case the Board adopted a finding thatlooked beyond the employer'sconditioning of a plantclosure on demands that the employer could not affordand that would render him noncompetitive to find aveiled threat in view of the absence of a factual basis forthe prediction.Marathon Letourneau Co.,208 NLRB 213,222-223(1974).InHertzka&Knowles,206 NLRB 191,194-195(1973),the Board adopted a finding that it was a violation ofSection 8(a)(1) of the Act for an employer to express ap-prehension that unionization would result in a loss ofcustomers and layoffs inasmuch as such apprehension orprediction was not based on any objective fact.Thereinthe employer produced no evidence to show that its cli-ents would withdraw or had withdrawn business becauseof unionization.Although an employer in campaign propaganda maylegitimately argue the risks inherent in collective bar-gaining,i.e., strikes,loss of wages,etc., and may indicatethat collective bargaining may result in diminishment ofbenefits,such propaganda becomes coercive if it, by im-plication,rejects the collective-bargaining principles setforth in the Act and threatens a loss of benefits by per-sistent and repetitive reference to the possibility of lossof benefits.Hasbro Industries,254 NLRB 587(1981).With respect to the truthfulness of Respondent's asser-tions regarding strikes and plant closures, aside from thereference to the Oakland plant,the General Counsel andthe Union conceded that they were unable to offer evi-dence of any direct falsehoods therein.The Respondent,however,recognizing the Supreme Court's strictures intheGisselcase adduced certain evidence as to the basisfor its campaign assertions.Thus,itsmanagers obtainednewspaper articles and clippings concerning plant clo-sures and strikes and generalized information from alocal trade association.Respondent has no direct, pri-mary information regarding the relative bargaining posi-tions of those other employers and unions. It did not pos-sess information,or at least did not demonstrate informa-tion as to how many employers had negotiated with theUnion without the trauma of a strike.Evidence was ad-duced that the Radcliff plant was not operating at aprofit, but it was also conceded that the Respondent hadoperated the plant as an investment with expectation offuture profit and no evidence was adduced that any deci-sionwas even contemplated with respect to a possibleclosure of the plant.With respect to the possible impactof the additional cost that might be attributed to a con-tract with the Union,Kirchman testified that he had ob-tained from a trade association located in Louisville,Kentucky,a list of employers that had negotiated collec-tive-bargaining agreements with the Union.He then ob-tained about 10 labor agreements from those employersby late February.He reviewed those documents as towages and benefits, and made a comparison with theRadcliff plant,and orally reported the results to his su-pervisors.He testified that:Itwas very difficult to make a valid or reliablecomparison without knowing what some of the un-derlying costs and so forth of these programs were.He did find that all had a union-security clause,a majori-ty had a cost-of-living clause,and that rates of pay forcomparable"benchmark jobs" were"inmost cases"higher than that paid at Radcliff.As to the pensions andinsurance provisions he could not make a valid compari-son with those at the Radcliff plant.From such skeletaldata,Respondent was therefore unable to make any de- UARCO, INC.finitive comparisons as to what additional costs it mightencounter assuming that it agreed to a contract similar tothat of 10 other local employers. Moreover, it could onlyspeculate as to what specific contract demands the Unionmight actually make and strenuously pursue in collectivebargaining.The Respondent was well aware of employee fears ofplant closures, strikes, and loss of benefits as questions tothese topics were persistent and continunng throughoutthe in-plant, employer-sponsored meetings.4 Yet, as Ihave found above, the Respondentin itsliterature accel-erated its references to economic detriment to the pointwhere such references became not a mere speculationbut rather a prediction of inevitaoility. In its reference tothe closure of the Oakland plant the Respondent didengage indirect misrepresentation, i.e., the literature im-plies closurewas due solely to union bargaining de-mands.Moreover, its prediction that the Union wouldadamantly, to the point of forcing a strike on its mem-bers, pursue a bargaining position adverse to its econom-ic viability, and its prediction that it would be forced toclose because of the union strike demands, were predic-tions unsupportable by demonstrable evidence.5 Howev-er, its statements that it would pursue a predetermined,fixed bargaining stance with respect to specified, manda-tory subjects of collective bargaining constituted eventsof its control, and was conduct that was calculated toensure that futility of designating the Union as bargain-ing agent and that would exacerbate its relations with theUnion in collectivebargainingto the point where astrikewas inevitable.Wex-Tex of Headland,236 NLRB1001, 1007 (1978).I therefore conclude that the Respondent's entire pree-lection literature, on its face and in context of all writtenpropaganda, did threaten employees with strikes, loss ofjobs, benefits, and plant closure and did imply that itwould be futile to designate the Union as the collective-bargaining agent.As to whether such threats were rendered nugatorywithin the context of the concurrent statements made byRespondent'smanagers,an evaluation must be made ofthe employee meetings.2.Employee meetingsApproximately 23 meetings were held in the plantlunchroom for each shift and department between March3 and 19, at which almost all employeeswerepresent, al-though attendance was voluntary. The Respondent'spanel that presided over the meeting consisted of PlantManager Bramble, Vice President Brown, Personnel Di-rectorKirchman, and Attorney William Treacy. Themeetings lasted for about 1-1/2 hours. No more than 35employees attended each meeting. Some employees didnot remain for the entire meeting.4At a preelectionEmployee Committee meeting in answer to an em-ployee question whether the plant would be mo%ed in the event theUnion becamea bargaining agent, Bramble answered"no comment "5 I rejectManager Koelling's testimony as to his opinion of the impacton the Radcliff plantviabilityof possible union demands as conclusionaryand generalized and therefore of little probative value In any event, noobjection of comparativecostdata was presented to the employees81After Treacy made remarks concerning the mechanicsof the election process, the meetings were opened to dis-cussion by Bramble who, according to his testimony, so-licited "questionsand comments." There is adisagree-ment in testimony of variouswitnesses,including theGeneral Counsel's own witnesses, whether he specifical-ly asked for employees' "complaints." However, the em-ployees throughoutthe meetingsresponded by raising amultitude of questions and complaints about Respond-ent'spolicies and working conditions. Discussed else-where isBramble's reaction to the complaint concerningthe lack of a parking lot fence, mandatory overtime, andseniority.Although several employee witnesses testifiedon behalf of the Respondent that Bramble solicited no"complaints" and refused to respond to complaints,Kirchman openly took notes as to complaints as theywere raised, and he freely admitted in his testimony thatthe complainingemployees were advised that their com-plaintswould be investigated and that he would reportback to them. Thus,regardlessof Bramble's phraseology,both employer and employee representatives understoodthat complaints about working conditions would be en-tertained,and both acted accordingly.In addition to these complaints and questionsregard-ing workingconditions, of which more will be discussedbelow, the employees raised numerous questions andcomments concerningthe subject matters of loss of bene-fits,plant closure, strikes, and collectivebargaining.The testimony of 10 employees was adduced by theGeneral Counsel. Their testimony was cryptic, conclu-sionary,without context, and accompanied with an un-certain andhesitant demeanor, perhaps in part because ofthe inability of the witnesses to recall events that preced-ed the trial by so long a lapse of time.Rita Goodin testified concerning what she could recallof the three first-shift preparatory departmentmeetings.She testified that during the 1-1/2 hourmeetings, afterthemeetingswere opened for "questions," there wassome reference to the closure of the Cleveland plant, butthat it was explained that the Cleveland plant experi-enced an economic downturn and that Respondent un-successfully sought to expand its product line there butwas frustrated by the refusal of the union there to agreeto a reduction of machine operators on the new productlinemachinein order to make a new operation feasible.She testified,without corroboration, that Treacy orBrown alsotold the employees that the Union, if certi-fied at Radcliff, would "require" a "closed shop" thattheRespondent would never accept and that the em-ployees would end up on strike. She also recalled a re-sponse to an employee question whether all benefitswould be retained if the Union were certified to theeffect that they wouldnot asbargaining representativestart"from scratch."Howard Carman, Don Wentz, and Mike Keplingertestified as to the first-shift pressand maintenancedepart-ment meetings.Carman testified that Brown asked foremployee "complaints or gripes" and that he and othersraised several complaints. He did not testify as to whatresponsehe received, if any. Carman testified that heasked whether there could be a "trade off" in bargaining, 82DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDto which Treacy responded "no" and that Treacy thenheld up a paper and said that bargaining "starts fromscratch." In cross-examination he admitted that Treacydid refer to "horsetrading" and did tell the employeesthat they could gain, lose, or break even in bargaining.Don Wentz' recollection of these meetings was that theywere opened for "discussion" by a management repre-sentative; that an employee inquired as to the definitionof a "union forced strike," but that in his opinion Treacydid not give a definite answer but merely said that theUnion has a "lot of strikes." Carman, in his testimony asto these same meetings, had no recollection as to thestrike reference.Wentz testified that he asked which em-ployees would retain benefits if the Union were certifiedas bargaining agent and that Treacy responded that bar-gaining"started from scratch" during thenegotiationprocess.Wentz testified that at the second meeting inanswer to a question as to whether the Respondentwould negotiate, Treacy said that it would do so andthat all items were negotiable as bargaining started fromscratch and that benefits might be lost through negotia-tions.In cross-examinationhe testified that Treacy char-acterized bargaining as "horsetrading" where a little canbe gained, a little can be lost, and no one could predictwhere it would end. He further conceded that in a refer-ence to a question concerning Respondent's Chicagoplant,which was unionized, Brown discussed the subjectof profit margin and pointed out that high union wageswas but one of several factors, including high mainte-nance costs and high worker compensation costs, thatdetermine the profitability of a plant, and that the Chica-go plant had other higher costs and was therefore beingphased out.Mike Keplinger gave yet another view of the first-shiftpress and maintenance department meetings. Accordingto him, Bramble opened the meetings by soliciting "com-ments and questions." With respect to the first meetingKeplinger had no recollection as to the subject of strikes.As to the second meeting, in reference to the Respond-ent's strike posters, an employee commented that a two-thirds vote was required for a strike, to which Treacymade reference to the Union's constitution and statedthat the union president had discretionary authority withregard to some strike situations. At this meeting Ke-plinger challenged the accuracy of Respondent's cam-paign literature reference to the Lear-Siegler plant clo-sure.Although he attended all three meetings, Keplingercould not recall many other subjects, but he did recallthe "bargaining from scratch" statement by Treacy andthat Treacy said that employees could end up with lessbenefits than they possessed at the beginning of bargain-ing but that he also stated the Respondent did not desirethat anyone should lose benefits that they already pos-sessed. In cross-examination he recalled that Treacy saidthat in bargaining you "give a little" and "take a little,"but that no "smart" Company wanted employees to loseanything they already possessed.Bill Jordan, JesseBates,and Sharon Pike testified as tothe third-shiftmeetings held for the press and mainte-nance departments, including the packers. Bates testifiedthat the first meeting was opened for "questions." In ad-dition to the "bargaining from scratch" statement, andthe statement that employees could lose benefits in thebargainingprocess, he heard Treacy say that benefitswere "frozen" during negotiations. At the second meet-ing several complaints were raised,but he could notrecall the responses. There was an employee remarkabout the extent of money spent by the Respondent forposters.Bates testified without contradiction that he protestedthat employees were "scared" by the Respondent's writ-ten propaganda but that Treacy responded that peopleare adults and that adults are not scared by the "facts."Bates testified that he recalled an employee challenge tothe accuracy of a plant closure citation in the Respond-ent literature and the discussion that ensued wherein theRespondent stood by its information. In cross-examina-tion Bates testified that Treacy stated that employee ben-efitswere frozen on notification that an election is to beheld, and thatin negotiationsthere is a possibility thatemployees could give up benefits and a possibility aswell that they could gain benefits.Jordan testified that Bramble specifically solicited em-ployee complaints "or anything" they wanted to discuss.Jordan asked questions concerning the reason certainother employees had been treated in a certain mannerand that Bramble gave explanations. He did not testify asto any explicit promised remedial action, except that onhis complaint of Voight's restriction on his talking toother employees discussed elsewhere, Bramble said thathe would look into it. According to Jordan, Treacy an-swered a question as to whether benefits could be lost innegotiations,and stated that bargaining "starts fromscratch."On a repetition of the same question, Treacysaid that benefits could be negotiated away. Jordan, incross-examination, testified that he asked Treacy whetherbenefits could be lost or were they "frozen," that Jordanfirstutilized the word "frozen," and thereafter Treacystated that under the law benefits are frozen from thetime an employer receives notice of the filing of an elec-tion petition.Sharon Pike's testimony also repeated the "bargainingfrom scratch statement," and that employees could loseor gain as a result of collective bargaining. In cross-ex-amination she recalled that Treacy told the employeesthat under the law their benefits would not change untilnegotiationswere completed. I discredit her testimonythatBramble explicitly asked employeeswhy theyneeded the Union and union representation, as it is stark-ly inconsistent with the testimony of all witnesses. I con-clude that had it been made, Keplinger or Wentz surelywould have recalled it.Second-shift pressman Tim Atcher testified that he at-tended only one full meeting and part of a second meet-ing and that the subjects of job security and bargainingwere discussed but that he could recall only one specificstatement,i.e.,Treacy's response that bargaining wouldstart "from scratch" and there was a "chance" of em-ployees losing benefits.He recalled that there was a"lot" of discussion of strikes and in response to a ques-tion why Respondent was resisting the Union's organiza-tion effort Brown stated that he was afraid of strikes. Incross-examination he conceded that Treacy may have UARCO, INC83likened bargaining to "horsetrading"wherein sometimesyou gain,and sometimes you lose,or break even.Meetings were also held for employees excluded fromthe bargaining unit,i.e.,the office clerical employees.Mail clerk Betty Wentz testified that an employee askedwhether their benefits would be affected if the Unionwere certified,and that Treacy responded that the officeemployees would remain the same but that the plant em-ployees' benefits would be"frozen" during negotiations.Regarding a question concerningthe yearlyraise em-ployees received in June,Treacy responded that the cler-ical employees would receive the same raises as in thepast but that the plant employees would have to bargainfor it.In answer to a question concerning prevalent plantrumors to the effect that the plant would close if theUnion were voted in,Treacy responded that if the em-ployees ask for"too much"money in negotiations theplant"possibly" would be shut down.Treacy also statedthat other plants can perform the Radcliff'plant work atless cost than can be done at the Radcliff plant. BettyWentz'credible testimony was uncontradicted.Several employees testified on behalf of the Respond-ent concerning these meetings.Employee D'hart testifiedthat when asked about plant closure,Brown testified thatthe plant would not close solely because of the Union'sdesignation as bargaining agent;and that in response to aquery as to the chance to strike,Treacystated that noone really knew the answer.Former employee, nowforeman,David Monroe testified that Biown explainedthe Radcliff plant would only be closed for economicreasons,and that as to strikes,Treacy stated that a two-thirds vote was required by the membership before theUnion would strike.Betty Dillard testified that in answerto a plant closure question Brown stated that the plantwould not close merely because the employees voted fora union,and that such conduct would be unlawful, andfurther that any closure would be determined by eco-nomics.As to strikes,Treacy stated that no one can"guarantee"whether a strike would or would not occur.Third-shiftpress operatorGaryHarper testified thatBrown stated that the plant was operating at a loss andthat if an economic loss continued,the plant would beclosed,but Brown did not relate closure to union repre-sentation. Harper,whose credible testimony was not con-tradicted,asked the question that if a union is out to ben-efit employees and the Company,why was there all the"head knocking[campaigning],"and that Brown an-swered"because of the possibility of strikes."As to ques-tions about the plant's profitability,Brown stated that itwas "just about to turn the corner"but had not yetshown a profit.Harper testified that numerous questionswere asked about the plant'sprofitability and that atsome meetings the entire time was consumed with a dis-cussion of the Radcliff plant's profit and loss situation,and that it was reiterated many times by the Respondentthat it was not making a profit at RadcliffFirst-shiftmaintenance employee Norman Copp testi-fied that when asked if employees would lose benefits inbargaining,Brown answered,"No one knows," and thatwhen askedwhy theRespondent feared strikes, Brownexplained that Respondent was in business to make prof-its and if no one is working there areno profits.He testi-fied that,when asked,Brown stated the plant would notmove simply to avoid the Union.First-shift finishing department employee Mark Coff-man testified that a Respondent representative in answerto employee questions stated that the plant would notclose because of the union election as bargaining agentbut that the determining factor was whether it wouldmake a profit,and that the Respondent would bargainbecause the law required it. Further,Brown stated thatno one knew how long bargaining would continue, andthat,in response to an employee observation,he agreedthat it was true that 90 percent of negotiations were set-tledwithout strikes.First-shift finishing department em-ployee Barry Gerlach testified that Treacy said that Re-spondent was bound by law to negotiate regarding em-ployee benefits with the designated bargaining agent.Second-shift press operator Daniel Lancaster testifiedthat employees asked questions about plant closure if theUnion were elected,but that Brown responded that theissue was not the Union's election but whether the plantcould make money.Lancaster testified that an employeestated that he had heard that 90 percent of all collective-bargaining agreements were settled without strikes, towhich the response was that the statement was correct.Lancaster testified that it was stated by a managementrepresentative that a strike was "inevitable."This wasnot only in conflict with other Respondent witnesses, butalso nowhere corroborated by any witnesses,and so star-tling at variance with all Respondent explicit statementsand the witnesses'own testimony that I discredit it.Treacy and Brown did not testify.Bramble testifiedthat many questions were raised about collective bargain-ing, i.e.,would the Respondent bargain if the Union wonthe election,and that Treacy and Brown simply an-swered:"Yes." As to questions concerning the results ofbargaining,Brown responded that there was no way topredict the results of bargaining.At an early meeting, ac-cording to Bramble,Treacy stated that, legally, bargain-ing could start from a"statutory base," such as the mini-mum wage,and that this in turn prompted the "bargainfrom scratch" question from an employee,and thatTreacy stated that benefits would be frozen until bar-gaining was completed.Treacy further explained that thetime needed to bargain was unpredictable and that al-though an employer could bargain from the minimumwage level that any employer would be silly to do this.Thereupon Treacy made reference to the"horsetrading"characterization and to the comments, "gain a little, losea little,"etc.Treacy further assured that no benefitwould be eliminated solely because the Union was elect-ed.Bramble testified thatmany questions were askedwhether the plant would be moved if a strike occurred,to which Treacy responded that economics would be thedetermining factor in a decision to close or relocate. Asto questions regardingwhether theRespondent knewwhether a strike would occur,Treacy replied that therewas no way of predicting that eventuality.Bramble testi-fied that employees commented that representation of-fered job security to which Brown responded that unions 84DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcannot provide job security,that unions cannot createjobs,and that only customer demands create jobs.To the foregoing testimony of Respondent'switnessesthat Kirchman largely corroborated,he added,inter alia,the following.When employees asked how long it tookto arrive at a collective-bargaining agreement in collec-tive bargaining,Treacy responded that some are agreedto quickly,others longer,and some negotiations reachimpasse,and any question of bad-faith bargaining can beresolved by resort to NLRB procedures.As to the refer-ence to "bargaining from scratch,"Kirchman recalledthat it arose when an employee referred to one of Re-spondent'swritten distributions and asked"because ofthis[bulletin]areyou telling us we bargain fromscratch?"Thisquestion,he testified,came up severaltimes and Treacy responded by holding up a blank paperand saying that there is nothing on this paper and allblanks are to be filled in as you negotiate,that all bene-fits are negotiable,and that from the point of notificationof an election all benefits are frozen,that an employercould start negotiations from the minimum wage but thatno fair or good employer would do that because it wasnot smart.Elsewhere he testified that Treacy affirmative-ly answered the question whether wages and benefitswere frozen at the time bargaining began. Kirchman tes-tified that some employees asked questions concerningtheOakland plant and that Brown gave a lengthy re-sponse that indicated that the plant was located in a highcost area,that there were several unions in the plant, andthat was a safety factor,high taxes,that there had beenseveral strikes and threats of strikes that all these factorsled to plant closure that the "bottom line" factor was"economics."An employee then asked why employeeswere being told "these things," whereupon Brown an-swered because it was asked and because union represen-tation of itself did not determine plant closure, but rathereconomics.Kirchman testified that an employee asked whetherthere could be a strike if the Union won the election, towhich Brown answered that a strike was not inevitablebut that it was one legal means for unions to enforcetheir bargaining demands and that no one could predictwhat would happen.In answer to another questionBrown stated that every effort would be made to keepthe Radcliff plant open during a strike,and that protec-tion for nonstrikers would be afforded.Several employ-ees commented with respect to Respondent'spresentcorporatewide profitability and Bramble answered thateach of Respondent's plants was expected to stand on itsown "two feet,"and that a profitable plant is not expect-ed to subsidize an unprofitable plant.When queried as towhy the Radcliff plant continued to operate despite aloss of profits,Bramble responded that any new oper-ation was not expected to make money but that if lossescontinued, a decision about closure would be made byhis corporate supervisors.According to Kirchman,an employee asked whetherunion representation will obtain a cost-of-living allow-ance and that Brown responded that if the subject arosein negotiations the Respondent could bargain but that ithad a"philosophical objection"to that benefit,and thatithad its own formula to determine wages such as com-petitor rates,area costs,and comparable area pay andthat this subject has been the subjectof negotiations inother unionized Respondentplants but thatno Respond-ent plant has agreed tosuch benefit.Brown stated that ifitarose in negotiationsatRadcliff thatRespondentwouldbargain overit,but that no one could predict theoutcome.That testimony that expands and addsto the meetingstatements,as partiallyrecollected by the General Coun-sel'switnesses and that standsuncontradictedis,unlessotherwisenoted, credited.Even if the General Counsel'switnesseswere to begiven the benefit of any direct credibilityresolution, Icannot concludethatRespondent's statements at thesemeetings amountedto a threat of economicdetriment aspunishmentfor the employees' voting for the Union.Whether Respondent's statements amountedto a threatto engage in regressive bargaining,Ifind that they didnot.TheBoard has stated inCoach & Equipment SalesCorp.,228 NLRB at 440-441 (1977):"Bargainingfrom scratch"is a dangerous phrasewhich carrieswithin it the seed of a threat that theemployer will become punitivelyintransigent in theevent theunion winsthe election. The Board hasheld that such "hard bargaining"statements may ormay not becoercive,depending on the context inwhich theyare uttered.Thus,where a bargaining-from-scratchstatement can reasonably be read incontext asa threat by the employer either tounilat-erally discontinuebenefitsprior to negotiations, orto adopt aregressive bargaining posture designed toforce a reductionof existingbenefits for the purposeof penalizingthe employees for choosing collectiverepresentation,theBoardwillfinda violation.Where, on the other hand, the clearlyarticulatedthrust ofthe bargaining-from-scratchstatement isthat mere designation of a union will not automati-cally secureincreases in wages andbenefits, andthat allsuch itemsare subjectto bargaining,no vio-lation will be found.Iconclude that Respondent's statements at the meet-ings merely informed the employees that benefits couldbe gained as well as lost in collective bargaining but thatits statements did not imply that existing benefits wouldbe punitively eliminated or that it would take a regres-sive bargaining stance.Wex-Tex of Headland,supra;BlueCross of Kansas City,259 NLRB 483 (1981) (where simi-lar conduct was found not to constitute election interfer-ence).Within the context of all Respondent's statements, Iconclude that employees were not told that they wouldnot receive benefits and wages already scheduled or duethem, but that the use of the word "frozen"was merelycalculated to mean that nothing could be lost pendingnegotiations and resolution of the question concerningrepresentation,i.e., the status quo would continue.Ifurther conclude that the statements made by Re-spondent'smanagers at these meetings did not,in con-trast to its written propaganda,repeatedly and forcefullyallude to theUnion's reputedhistory ofcausing strikes, UARCO,INC.85nor did it stress the inevitability of an economically life-threatening bargaining posture by the Union.Finally,unlike the literature,the Respondent did not suggest thefutility of union representation by asserting that it wouldmaintain an intransigent bargaining posture.6Although vastly more moderate in temper than itscampaign literature,I do not conclude that Respondent'sstatements at these meetings were of such an extent andnature as to substantially negate the coercive impact ofits literature.Throughout these meetings employees ex-pressed concerns whether the Respondent would retali-ate against them for selecting the Union,whether bene-fitswould be lost,whether the Respondent would closeitsplant,whether the Respondent would bargain, andwhether there would be a strike.Yet, is seen from areview of the literature,despite the moderation in its oralstatements,the essence of a prediction of inevitable bar-gaining collapse and strike and resulting economic losscontinued unabated in the literature.Although temperatein comparison to the literature,theRespondent manytimes in its statements referred to the delicate financialstatus of the Radcliff plant and only stated that results ofbargaining with this Union were unpredictable.In viewof the coercive nature of its literature, the statement thatitwould bargain as obliged by law hardly constituted re-assurance to employees whose fears were aroused by thecampaign literature.Cf. LudwigMotor Corp.,222 NLRB635 (1976).No suggestion was advanced that collectivebargaining with this particular union might follow thenational norm of a statistically probable nonstrike settle-ment,or that accommodation of both employee and em-ployer interest could be reached at Radcliff.No assur-ance was given that in bargaining the Respondent wouldhave an open mind and engage in sincere and meaningfuldiscussion of subjects of bargaining that might entailmodifications of its predetermined concepts of wage andbenefit formulation or philosophy.Thus,when an em-ployee questioner was told that the Respondent wouldbargain concerning a cost-of-living allowance,as it hadatother unionized plants, the employee was remindedthatRespondent has not agreed to such benefit at anyplant.Finally,although Respondent's remarks that arguablymight soften the impact of its literature may have beenmade on several occasions,the evidence is far from suffi-cient to indicate that the reach of such remarks was ofsuch extent as to have been heard by all employees at allmeetings,and thus likely to have been as coextensive inpropagation as its literature.With respect to the solicitation of employee com-plaints,as I have noted earlier,regardless of whetherBramble explicitly solicited"comments and questions,"or "complaints,"itwas understood by all that the Re-spondent was inviting employees to raise complaints astoworking conditions.Respondent'sconduct herein issimilar to that inUarco,Inc.,216 NLRB 1 (1974), inwhich it impliedly solicited employee grievances.In that9Ifind the testimony concerning intransigencewith respect to a"closed shop"proposal too isolated to be of probative value, even if"closed shop"could be interpreted as a reference to a lawful "unionshop."case the Board,citing,inter alia,RelianceElectricCo.,191NLRB 44 (1971), noted that the solicitation of em-ployees'grievances during an organizational campaignconstitutes interferencewith employees'rightseventhough the employer merely states that it would lookinto or review the problems raised without committingitself to specific corrective action. The Board stated,however, that it is not the solicitation of grievances perse that is coercive but the promise of corrective actionthat can be inferred therein. In that case the Board foundthat the respondent sufficiently rebutted such inferenceby repeatedly and explicitly telling employees that it wasmaking no such promises. Such was not the evidence inthis case. For example, with respect to the question froman employee whether the Respondent would be "willingto listen to some new seniority systems," Kirchman testi-fied that Bramble answered that "anything .. . thatmade sense from an employee's standpoint and produc-tion-the Company's standpoint, of course, we would bewilling to listen to." Similarly when an employee com-plained of improper maintenance of a machine, Respond-ent immediately thereafter sent out its maintenance fore-man to consult with the employees about the problem.When several complaints were raised about inconsistenttreatment of employees by the foreman,Bramble re-sponded, "If you have a specific incident, bring it to myattention, or your supervisor's attention, or to his super-visor's attention,as soon as possible while it's fresh ineverybody'smind..."Bramble promisedto look into acomplaint about the lack of a parking lot fence and heimmediately thereafter took affirmative steps that led tothe erection of such fence.Therefore I conclude that the Respondent's solicitationof grievances and complaints raised therein an inferencethat corrective action would be taken, and that such in-ference was not rebutted by any action or statements bythe Respondent.Moreover, as discussed elsewhere, af-firmative action was taken shortly after the election withrespect to complaints concerning the fence, the senioritysystem, and mandatory overtime policy.The Respondent contends that its conduct was inaccord with past practice and thus did not constitute astrategem to undermine the organizational efforts of itsemployees. Bramble, and to some extent Kirchman, testi-fied that in prior years employee meetings were heldunder the same format wherein employee complaintswere raised and promises were made to look into theproblems and that some were resolved and some werenot.However, these meetings were conducted yearly inthe fall of the year. In 1979 the meeting was held in No-vember just 4 months earlier. In earlier years they wereheld in September or October. The duration of theseannual meetings did not encompass a span of time com-parable to the 1980 meetings. However, in 1977 and1978,similar meetings were held during unsuccessful or-ganizational campaigns of another labor organization.Also, although it was testified that in past meetings theRespondent listened to employee complaints, there is noevidence that it solicited those employee complaints. Iconclude that the March 1980 meetings were precipitat-ed by the Union's organizational efforts and constituted 86DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDan integral part of Respondent'scampaign against theUnion.Furthermore,themeetings were held against apropaganda effort calculated to convince the employeesthat collective bargaining by an"outside union" wasfutile and harmful.The employee complaints were en-twined with questions about a plant closure,strikes, andcollective bargaining.Clearly the calculated intent of thesolicitation of such complaints was to frustrate the em-ployees' desire for representation by an "outside union."This conclusion becomes manifest on the Respondent'senhancement of the position of the Employee Committeeby its conduct relative to the parking lot, senioritysystem,and mandatory overtime complaints.According-ly, I conclude that,within the context of this case, theRespondent was not merely pursuing its past practiceand policy.The fact that Respondent may have engagedin similar conduct during the frustrated organizational ef-forts of another union does not lead me to conclude oth-erwise.I therefore find that the Respondent violatedSection 8(a)(1) of the Act by soliciting employee com-plaints of working conditions at the preelection employ-ee meetings in March 1980.E.Majority StatusThe complaint in Case 9-CA-15126 alleges that theUnion obtained its majority status between January 1 andFebruary 3, 1980,that since February 12, 1980, theUnion has been the exclusive bargaining agent of the em-ployees in the appropriate unit,and that since February12,the commencement of Respondent'sunfair laborpractices,that the Respondent's conduct has warrantedthe issuance of a bargaining order requiring recognitionand bargaining as of February 12. Cf.Peaker Run CoalCo., 228 NLRB 93 (1977).On February 12, there were 217 employees employedwithin the bargaining unit.The General Counsel ad-duced into evidence authorization cards of 124 personspurportedly executed between January 1 and February 3.The purported authorization cards of five persons, La-veniaDumpster,Tom Hall,RandyWood,RichardSteward,and H.L. Parrisean,were offered into evi-dence,but rejected by me because of the failure to prop-erly identify the signatures on those cards.I rejected theGeneral Counsel'srequest that I make a handwritingcomparison of the signatures of those cards with knownsamples.The remaining cards were authenticated either by thecard signer as in the vast preponderance of cards, or bythe card solicitors as in virtually all the remaining cards,except for a few cases,where,for example,the signerwas deceased, or unavailable,by a combination of testi-mony of persons familiar with the signature and the cir-cumstances of delivery.The Respondent argues that the cards purportedlysigned by the following employees were not properly au-thenticated by the card solicitors,who did not witnessthe actual signing of the cards,i.e.,each employee re-tained the card for a short time and then returned it, al-ready executed,to the solicitor either directly or to aprearranged location,e.g., the solicitor's toolbox:Mi-chaelClymer,David Combs,MitchellGibson,GaryHarper,Alan Seymour,Paul Robinson, Paula Caswell,Thomas Padgett,Betty Jackson,Sandra Banks, RandyBanks,Gary Brakebill,William Gary Jones, Steve Mar-shia,Daryl Miles,and Mark Porcelli.However,the actof returning a signed card for ultimate delivery to theUnion is sufficient for proper authentication of signature.Stride RiteCorp.,228 NLRB 224,234 (1977);McEwenMfg.Co.,172NLRB 990, 992(1968).Accordingly, Iconclude that these cards were properly authenticated.The Respondent further argues that with respect tonine cards there was insufficient evidence that the cardswere delivered to the solicitor or to the Union by thesigners.Employees Linda Hagen and Robert Johnsoncould not recall the identity of the solicitor but did testi-fy that they returned the cards after they signed them.Steve Parks testified that he signed two cards on two dif-ferent occasions.The first card he returned to employeecard solicitor Cleo Letterman in the plant.The secondcard he signed at a union meeting and placed it on atable near the union organizer for delivery to the Union.Employee Sheila Stone testified that she signed her cardat a union meeting and deposited it at the table near theunion business agent,clearly for delivery to the Union.Jimmy White testified that he signed his card and depos-ited it at a place designated for receipt by solicitor CleoLetterman.Jeff Weiss could not recall to whom he deliv-ered his signed card,but vividly recalled handing it backto the solicitor.Walt Hanley testified that he handedback his signed card to the same person who solicited hissignature after the solicitor asked him if he wanted a"union."Gordon Mingus testified that after he read hiscard he signed it and returned it although he could notrecall the identity of the solicitor.Cecil Bruckner testi-fied that he was in a group discussion of employees atthe plant and during the discussion it was stated thatunion representation was needed.He thereupon signedthe card as did other employees in the group.He failedto testify that he returned the card.There is no evidenceas to how that card left his possession.When retention of a union card by the signer occurs, itcan be concluded that the signer had not yet made up hismind whether he should make the card effective by de-livery to the union.Schwartzenbach-Huber Co. v. NLRB,408 F.2d 236 fn.1(2d Cir.1969). Thus the date of deliv-ery is paramount to the date of actual signature.Multi-National Food Service,238 NLRB 1031, 1039(1978).With the exception of Bruckner'scard,the evidencesufficiently establishes that the card signers relinquishedpossession and delivered their cards, albeit to an uniden-tified solicitor,or to a designated depository for deliveryto the Union.Accordingly,I conclude that those cardswere not invalidated by nondelivery to the Union. How-ever,I cannot conclude that Bruckner's card constituteda valid authorization in the absence of testimony of itsdelivery to any person,despite its ultimate possession bythe Union.The Respondent argues that the cards of Sheila Stone,Leon St.Clair,and Debbie Dailey ought not be countedas evidence of the Union'smajority status, inasmuch astheywere not employed on the date of the election.However,the critical date for majority status is the datetheRespondent allegedly commenced its unfair labor UARCO, INC.87practices.Accordingly, the issue is whether the Unionattainedmajority by that date. Stone quit on March 7,and Daily quit in March but before the election. As theywere employed on February 13, their cards ought to becounted as evidence of majoritystatus.However, as St.Clair was terminated on February 25, prior to the com-mencementof conductas alleged inCase 9-CA-15126,and as found herein to be violative of the Act, his cardought not be counted.Finally, the Respondent argues that the cards of thefollowing employees ought not be counted as they areinvalidated by the misrepresentation of the card solicitor:Ron Bryson, Anna Chenault, Sonny Cole, Linda Hagan,Steve Parks, Larry Pavlicheck, Sandra Skrupskis, JimmyWhite,KamalaBarb, John Bowman, Ray Clevenger,Mike Glackin, Harry Maphis, Joyce Newton, Ann Rob-inson,and Amy Woods.The Respondent relies on the testimony it elicited incross-examination,largely through a mode of inquirythat suggested the desired response, i.e., that the solicitorstatedthat the purposeof signinga card was to obtain anelection, or some other purpose, i.e., to invite the Unionto talk to the employees concerning representation.The cards are clear and unambiguous. The face states:I,-,authorizeUAW to representme in col-lective bargaining.The reverse side states:This card will be used to secure recognition andcollective bargaining for the purpose of negotiatingwages, hours, and working conditions.InCumberland Shoe Corp.,144NLRB 1268, 1269(1963), the Board held that where authorization cardsunambiguouslyrecited thatthe signerauthorized theunion to represent the employee for the purpose of col-lective bargaining and made no reference to an election,those cards should be counted in favor of the union,unless it wasdemonstrated that the solicitor told the em-ployee that the sole purpose of the card was to obtain aBoard-conducted election. The Supreme Court has ap-proved the Board's policy and stated inNLRB v. GisselPacking Co.,395 U.S. 575, 606-607 (1969):In resolving the conflict among the circuits infavor of approving the Board'sCumberlandrule,we think it sufficient to point out that employeesshould be bound by the clear language of what theysign unlessthat language is deliberately and clearlycanceled by a union adherent with words calculatedto direct the signer to disregard and forget the lan-guage above his signature.The Court, however, cautioned against a reliance on"key or magic words" and a "too easy application of theCumberland rule." The Board therefore looks at the "to-talityof circumstances" surrounding the solicitation ofcards.Great Atlantic & Pacific Tea Co.,230 NLRB 766(1977).However, if employees who read the cards weretold that the purpose of the cards was to obtain an elec-tion, or that if a card were signed, a union representativewould come to talk to the employees concerning theUnion, the Board concluded that the totality of circum-stances indicatedthat the employees were not told thatthe sole purpose of the cards was to obtain an election,and that the additional comments of the card solicitorswere not "calculated to direct the signer to disregardand forget the language above his signature."Great At-lantic& Pacific Tea Co.,supra. InKeystonePretzelBakery,242 NLRB 492, 493 (1979), the Board evaluatedthe circumstances of card signing wherein the solicitorsstated that the purpose of the cards was "to bring anelection in, for the purpose of negotiating a contract, tobetter thewages,working conditions, etc., the benefits,"butwhere there was no affirmative evidence that thesigners readthe cards. The Board stated:One factor which the Board has considered inthe "totality of circumstances" is whether the em-ployees read the cards. Thus, where an employeewas told that his card would be only used to get anelection, affirmative evidence that the employee didnot read the card supported the conclusion that thecard wassigned in reliance onthe misrepresentationas to its only purpose. On the other hand, whereemployees were merely told that the purpose oftheir cards was to get an election, affirmative evi-dence that the employees read their cards supportedthe conclusion that the reference to an election wasnotmisrepresentations of the cards' purpose. Inother cases, however, the Board has held authoriza-tion cards valid without reference to, _and in appar-ent absence of, affirmative evidence that the em-ployees read their cards.The Board therein found that the reference to an elec-tion as to the purpose for the card "did not negate, andwere not inconsistent with, the clear andunambiguousstatementon the cards that the signers authorized theUnion to represent them for the purposes of collectivebargaining."InEd Chandler Ford,254 NLRB 851 (1981), the Boardconsidered as too remote and irrelevant, a statement thatcardswere only being solicited to obtain an election,when thatstatementpreceded the card signing by 1month, and there was no evidence of misrepresentationduring thecard signing.Bryson testified that he read and signed his card at aunion meeting.In cross-examinationhe conceded thatBusinessAgent Puckett stated that the Union neededcards for an election. Cole testified that he had no con-versationwith the card solicitor, but that he took hiscard home and returned it signed and that he had heardother employees in the plant who said that it was a goodidea to get cards signed to obtain an election. LindaHagen testified that she read her card before she signedit.On cross-examinationshe answered affirmatively tothe question whether she was told by the solicitor thatthere could be an election, and then testified affirmative-ly to the question of whether she was told by the solici-tor that the purpose in getting cards signedis to get avote,and againthat the purpose was to invite the Unionto talk to employees in the plant. The witnesswas so un- 88DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcertain and confused as to her testimony regarding thepurpose of the card that I place no weight on her testi-mony in this regard. The only thing she seemed certainof was that she read and signed the card.Parks read his card before signing it. As noted else-where, he signed two cards. With respect to the card hesigned in the plant, he testified that the solicitor told himthat the purpose of the card was to "get a union in" andto "have a certain percentage of these cards filled out inorder for the Union to try to comeand get in and see ifthey could do us any good or not." The second card wassigned at the union meeting and he initially recalled noconversation about the purpose of the card. In cross-ex-amination he testified that the first solicitor additionallystated as a purpose the obtaining of an election. Thereaf-ter he added that the solicitor stated that a certain per-centage of employees was necessary to get a union repre-sentative to talk to the employees in the plant and thatnothing was said about and election until the union meet-ing in which he signed the second card. Then he testifiedthat some reference was made to an election by the firstsolicitor. In furthercross-examinationhe conceded thatat the union meeting when he signed his second cardthatBusinessAgent Puckett stated that cards wereneeded "to have a vote." The witness was admittedlyconfused as to what was stated to him about the pur-poses of the card, and I place no weight on this aspect ofhis testimony.Pavlicheck testified thatBusinessAgent Puckett talkedabout a purpose of the cards for obtaining a vote at theunion meeting when he signed and read his card. He alsotestified that Puckett said something to the effect thatcards were necessary to obtainunion representation. Hefinally admitted to confusion and uncertainty as to whatwas said about the purpose of the cards.Although Skrupskis testified that various employeeshad made earlier statements regarding an election, theactual card solicitor made no statements about the pur-pose of the card that she read and signed and gave tohim. Similar testimony was given by White who hadheard earlier rumors to the effect that the only purposefor signing cards was for an election, but that he hadsigned his card after reading it and that the card solicitormade no reference to the card's purpose.Letterman testified that Bowman approached him inthe plant, asked for a card, filled it out,signed it, and re-turned it without any conversation. Letterman admittedthat 2 weeks earlier he stated that he was trying to getenough employees to sign cards in order to obtain anelection.Clevenger testified that he read his card and while hewas filling out and executing his card, he engaged in aconcurrent conversationwith card solicitor JimmyWhite wherein White stated that the purpose of the card"was to try and organize a union to try to clear thingsup around the plant, which everybody kind of thoughtneeded to be done." Nothing was said about an election.On cross-examination which was marked by confusingand uncertain responses, he testified thatWhite said ofthe card, "it could possibly get the Union down here,"and "we could have a meeting if we get enough cardssigned."Michael Glackin testified that when he received hiscard that card solicitor employee Chuck Cook told himthat "the card was to show the UAW that there wasenough interest for them to come down." He testifiedthat nothing further was raised. Glackin retained thecard. Later he read it, filled it out, and executed it andthereafter about a week returned it to Glackin withoutfurther conversation.On cross-examination he testifiedthatGlackin, when he gave him the card, had told himthat if enough cards weresignedthe Union would "letus listen to what they've got to offer," and that "it wasjust to show them that there was enough [employee] in-terest etc."HarryMaphis testified that the card solicitor askedhim whether he was interested in a union. He said,"yes," received his card, read it, filled it out, and re-turned it. Several months later he had heard other em-ployees say, "If enough people were interested in aUnion, they would come down, and I guess . . . wecould have a Union vote."Joyce Newton testified that she received a card in theplant from Don Wentz, retained it, and later filled outand executed it, and returned it to Cleo Letterman, with-out any discussion. She had attended the first unionmeeting at which Business Agent Puckett stated that acertain percentage of cards was needed to obtain an elec-tion, but she testified that he instructed everyone to readthe cards "carefully."Ann Robinson testified that she asked Maria Mays fora card, read it, filled it out, signed it, and returned it im-mediately to Mays without conversation. On cross-exam-ination she conceded that she had previously heard thatother "people" in the plant were trying to get cardssigned inorder to get a vote.Amy Wood testified that in the plant she asked DonWentz for a card and that she took it home, read it, filleditout, signed it, and later returned it to Wentz. On cross-examination she testified that she had difficulty recallingwhat conversation occurredwhenWentz originallyasked her to sign a union card, but responded "yes" tothe question, "Did Don for example say, `Look, we wantto get an election here. Let's get a card signed. We needsome cards signed?"' She later testified that she couldnot recallWentz' words and that she thought he said"partly" something about an election or wanting a union.Finally she testified that she did not recall what Wentzsaid about an election.Based on the above testimony, I do not conclude thatthe circumstances surrounding the card solicitation of theabove employees support a conclusion that the employ-ees were either explicitly told or otherwise led to believethat a purpose of the cards was not as stated in clear lan-guage on the cards that they read before signing.However,in one other instance I conclude that invali-dating misrepresentation occurred. Anna Chennault testi-fied that she received a card at the plant from employeeAllen. She glanced at the front of the card and askedabout the phrase, "I wish to be represented by theUAW," but that Allen stated: "that that was just to get-ting the ball started, and that she didn't think we couldget one in without an election, and not to worry aobut UARCO, INCit."Chennault then immediately signed it and returned ittoAllen.The circumstances warrant a conclusion thatChennault was told to disregard the language of the cardand was given assurance by the solicitor of its nullity.Based on the foregoing, I exclude only the cards ofBruckner, St. Clair, and Chennault and find that at thematerial time the Respondent possessed majority status asevidenced by the valid authorizations of 121 of 217 em-ployees in the bargaining unit.IV. OBJECTIONS TO CONDUCT AFFECTING THERESULTS OF THE ELECTIONThe objections set for hearing in this consolidated pro-ceeding are as follows:2.The Employerthreatened to discontinue bene-fits if the Union won the election.3.The Employer threatened dire economic con-sequences,including plant closure,if the Petitionerwon the election and predicted a loss of business tothe Employer if the Union won the election.4.The Employer interrogated employees con-cerning protected concerted activities.5.The Employer created the impression of sur-veillance of union activities.6.The Employer discriminated against employeesin regard to terms and tenure of employment inorder to discourage support for the Petitioner.Among those discriminated against were MarcellaMichael and Leon St. Clair,who were terminatedon or about January 23,1980, and February 25,1980, respectively,because of their support for thePetitioner.In addition, the Employer discriminatedin regard to the terms and conditions of employ-ment of William Vessels by disciplining him forlawful distribution of literature on behalf of the Pe-titioner.7.The Employerthreatened to discipline employ-ees for lawful distribution of literature in order todiscourage support for the Petitioner.8.The employer prohibited distribution of litera-ture and enforced a discriminatory "No Solicita-tion"rule in order to discourage support of the Pe-titioner.9.The Employer, through literature and speech-es, and otherwise, instilled in employees'minds thatcollective bargaining is futile and inevitably leads tostrikes.10.The Employer issued false and deceptivestatements and engaged in deceptive practices.11.The Employer interfered with employees'freechoice bymisrepresentation pertaining to theNational Labor Relations Board and its processes.12.The failure of an agent of the National LaborRelations Board to appear on time or with ballots toconduct the election on its scheduled date, forcingpostponement of the election until another date, andthe failure of another Board agent to appear on timefor the election on March 21,1980,resulted in anatmosphere of confusion and destroyed the labora-toryconditions necessary for a fair and free elec-tion.8914.Other conduct was engaged in destroying em-ployees' free choice, which is under investigation.With respect to Objections 2 through 9, the Unionrelies on evidence adduced in support of the complaintby the General Counsel with the exception of one inci-dent of purported surveillance to be discussed below. Noevidence was submitted in support of Objection 12, asthe Union now withdraws that objection.Objections 10 and 11 are premised on the posting ofcertain documents by the Respondent in the plant lunch-room. During the afternoon of Monday, March 17, theRespondent posted on three walls of its plant lunchroomapproximately 363 photocopies of documents purportingto be unfair labor practice charges filed with various Re-gionalOfficesof the Board by individual membersagainst the UAW or UAW locals. One unsigned, undat-ed document "Notice to Employees and Members" ap-pears to have been part of a settlement agreement towhich UAW Local 505 was a party. Certain phrases inthe charges are highlighted by underlining which pin-points the gravamen of the charges that in general relateto alleged unfair or disparate treatment of the individualby the Union, e.g., failure to process grievances. Thispostingwaspreceded by a fact bulletin distributed byRespondent on Friday, March 14, which stated:More questions-good! And more FACTS!1.QuestionDoes the UAWtreat all its mem-bers the same-or does it discriminate against some,in favor of others?FACTSLIKE ANY OTHER GROUP, ITHAS ITS FAVORITES. SOME UNION MEM-BERS ARE TREATED FAIRLY-AND SOMEAREN'T.2.QuestionCan you prove this? For example,can you prove that some people get their griev-ances presented to managementand some don't?FACTSWE WOULDN'T SAY IF IT [sic]WE COULDN'T PROVE IT. ON MONDAY,YOU'LL HAVE THE FACTS! LOOK ON THEWALLS OF THE LUNCHROOM!The Union concedes that the documents are not for-geries and are not other than what they purport to be.Other than the italics, no comments were added to thedocuments by the Respondent. The Union contends thatthe Respondent, by posting these unfair labor practicecharges, abused Board documents and misrepresented toemployees that the Board had made findings of unfairlabor practices alleged therein.The Unionrelies on thetestimony of four employeesto support its contention that in addition to the postings,theRespondent misrepresented to employees that theBoard found that the Union violated the Act in those363 situations.Thus Keplinger testified credibly andwithout effective explicit contradiction that at one meet-ing an employee complained that the Respondent had ex-hibited favoritismin its dealingswith employees and thatAttorney Treacy responded, "What makes you think the 90DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDUnion doesn't play favorites-look around the walls,does that look like a fair union to you?" EmployeeJordan testified that at one employee meeting Treacy ex-plained, in response to an employee question, that thepurpose of the postings was "to show .. . the employ-ees, the reason why we did not need representation bythe UAW." Jordan admittedly was unable to recall thewords Treacy used in giving the explanation. As to thistestimony, his demeanor was markedly uncertain. AureliaBates testified that at the meeting she attended employ-ees asked questions as to what the documents were andto what they pertained and that they were characterizedby Respondent's representative as "grievances" filedagainst the Union. Finishing Department Inspector PattyWheaton testified that at onemeeting anemployee askedwhere the answers were to these "grievances," to whichTreacy, she believed, responded that "the answers arewith the grievances hanging on the walls." She couldrecallno other comments although she testified thatthere were many questions asked about literature postedon the cafeteria walls. Her demeanor indicated a highdegree of uncertainty. Bramble, Kirchman, and Monroetestified that Treacy responded that he did not know theresults of the grievances. Other employee witnesses onbehalf of the Respondent, including Harper, whom Ifound to be one of the more convincing, fluent, and cer-tainwitnesses in the entire proceeding testified that Re-spondent's representatives said nothing about what theresults of the grievances were. I discredit Wheaton be-cause her recollection was the least certain of all wit-nesses and also not probable inasmuch as the most casualobserver of these postings would have been aware thatno answers were posted, as indeed her question itself re-vealed. I credit the testimony of Respondent's witnesses,which except for Wheaton's testimony is not controvert-ed by any General Counsel witnesses, i.e., the testimonythat Respondent asserted that it did not know the dispo-sition of the charges.Kirchman also testified that an employee asked whytheRespondent posted copies of unfair labor practicecharges and that the response was that it was "an at-tempt to give you all the facts." The Union argues thatRespondent's characterization of the postings as "facts"and their utilization as proof of favoritismis tantamountto an assertion that the Board had found the Unionguilty of unfair labor practices. I do not agree. The doc-uments on their face are self-explanatory, i.e., over 300individual persons in various States filed unfair laborpractice charges with the Board premised on some per-ceived ill treatment by a union that was set forth thereinas conduct violative of the Act. The evidence is insuffi-cient to support a finding that the Respondentmisrepre-sented this unchallenged fact by suggesting that theBoard ultimately agreed that the alleged conduct consti-tuted violative conduct. Respondent accused the Unionof favoritism in its dealings with its members. In supportof this accusation it relied on the fact that numerous per-sonsperceived themselves as victims of such treatment.Itmade no effort to discover the ultimate disposition ofthose charges by the Board nor, of course, the truth ofassertions therein. Indeed, the ultimate disposition by theBoard of those charges is immaterial, for the issue here isnot whether Respondent misrepresented the Union as vi-olator of the Act, but whether Respondent supported itscampaign accusation of union favoritism with misleadingand incomplete information, i.e., the fact that only 300persons alleged that they were treated unfairly is not evi-dence that they were, in fact, treated unfairly.Dismissalsor settlements of these charges, which the Union at-tempted to prove by its request to take administrativenotice of the various Regional Offices' dispositions, butwhich I rejected, does not establish that the alleged con-duct did not constitute unfair treatment, but only indi-cates that the Regional Directors concluded that the alle-gations fell short of a violation of the Act, either on themerits or because of lack of evidence, or concluded thatfor a variety of reasons the issuance of a complaint wasunwarranted. The only resolution of the truth or falsityof each alleged mistreatment would entail an inquiry ofthe facts of each case, a virtual impossibility for theUnion, the Respondent, and this tribunal. Therefore theissue here must be resolved by an evaluation of the tend-ency to interfere with the election of Respondent's reli-ance on a half-truth at the close of the election campaignthat half-truth could not be reasonably rebutted by theUnion within the limited time remaining before the elec-tion. I conclude that the Union's reliance on a line ofBoard cases holding that misrepresentation of Boardprocesses and misuse of Board findings of complaints ismisplaced. The use of the charges here did not constitutemisrepresentation of a Board finding or a documentissuedby the Board, by alteration, misquotation, or par-tialquotation.The charges, i.e., the allegations therein,were constructions of individuals and not the Board,albeit they appeared on Board charge forms.The Board stated inGeneral Knit of California,239NLRB 619 (1978), in which the Board returned to thestandard originally set forth inHollywood Ceramics,140NLRB 221 (1962):[A]n election should be set aside only where therehas been a misrepresentation or other similar cam-paign trickery, which involves a substantial depar-ture from the truth, at a time which prevents theother party or parties from making an effectivereply so that the misrepresentation, whether deliber-ate or not, may reasonably be expected to have asignificant impact on the election. [140 NLRB at224.]The Respondent in its propaganda did not simplyallege that many employees were dissatisfied with theUnion's representation. The Respondent asserted to itsemployees that the Union was in fact guilty of favorit-ism, i.e.,unfair or disparate representation of employees.I have concluded that it did not accuse the Union of vio-lating the Act. However, it clearly characterized its ac-cusation of favoritism as being premised on a factualbasis.It announced to the employees that it had informa-tion to support its accusation. It thereupon posted copiesof alleged unfair labor practices. The charges, of course,can arguably constitute evidence that many members,with or without justification, were dissatisfied with therepresentation of the Union, and can be recognized as UARCO, INC.91such by the employees. However, because Respondentcharacterized and stressed that the charges were evi-dence of the fact of improper representation, it clearlyimplied to the employees that it had some information tosupport the truth of the accusations therein. The Re-spondent had no such information Accordingly, I findthat the Respondent engaged in a misrepresentation thatcould not be adequately rebutted by the Union. I furtherconclude that the misrepresentation was of a sufficientlyserious nature as to have impacted the employees' free-dom of choice, i.e., it would have been of significantimport to the voter whether its prospective bargainingagent had a nationwide factual record of unfair represen-tation of its members as reflected in the experiences ofover 300 members of the Union, which was capable ofproof by the Respondent.Accordingly, I conclude that Objection 10 is meritori-ous and that by such conduct the Employer interferedwith the election.The only other litigated incident alleged to have con-stituted election interference, but that was not encom-passed within the allegations of the complaint, and thatwas explicitly disavowed by the General Counsel as vio-lativeconduct, concerns the conduct of SupervisorsHerman Maynard and Gary Sharp.During the election campaign, employees Jesse Bates,BillyVessels, and Bill Jordan made short prounionspeeches to coworkers during lunchtime in the lunch-room. It is not clear how often these speeches weregiven. Bates testified that on two or three occasions Su-pervisorMaynard came into the lunchroom and sat andlistened as these speeches were made. Prior to the elec-tion campaign, the foremen did not eat lunch in thelunchroom. It is not clear whether they entered thelunchroom for other purposes, i.e., use of the vendingmachines.Maynard testified that on two occasions inMarch he did go into the lunchroom because he heard ofthe speeches and was curious. Therefore he went in andremained for about 20-25 minutes each time at the farend of the room. During the first visit he did hear Batesand Vessels render 5-minute speeches. On his first visit,Foreman Gary Sharp sat with him. The second day,Maynard heard Jordan deliver a short prounion speech.Neither foreman said anything to any employee on thoseoccasions. The room was large enough to accommodate20 tables. At those times 15 employees were taking theirlunch.There is no evidence that Maynard engaged inthis conduct at the instruction of his supervisors, or thathe reported back his observations. Cf.Russell Stover Can-dies,223 NLRB 592 (1976).I cannot conclude that Foreman Maynard and Sharp'sbrief auditing on one or two occasions of the prounionspeeches given openly by union activists within the Re-spondent's plant constituted coercive spying or surveil-lance of union activity. Furthermore, the incident wastoo isolated to have impacted the election, or to haveamounted to a violation of the Act.In light of my findings with respect to the allegedunfair labor practice allegations, I find meritorious Ob-jections 3, 4, 9, and 10. The remainder of the objections,Iconclude, are not supported by sufficient evidence.With respect to Objection 6, the only alleged discrimina-tion litigated herein was pertaining to the discipline ofWilliam Vessels discussed elsewhere as an alleged unfairlabor practice. Accordingly, I recommend that the elec-tion in Case 9-RC-13225 be set aside.THE REMEDYIthaving been found that the Respondent engaged inunfair labor practices in violation of Section 8(a)(1), (2),and (3) of the Act, it will be recommended that the Re-spondent cease and desist therefrom and take certain af-firmative action designed to effectuate the policies of theAct.It having been found that the Respondent discrimina-torily terminated and refused to recall to employmentMartha Langdon on Ap;ril 10, 1980, I shall recommendthat the Respondent be ordered to reinstate her to herformer or substantially equivalent position, without prej-udice to her seniority or other rights and privileges, andto make her whole for any loss of earnings she may havesuffered by reason of the discrimination against her. Anybackpay found due shall be computed in accordancewith the formula set forth in F. W.Woolworth Co.,90NLRB 289 (1950), andFlorida Steel Corp.,231NLRB651 (1977).'As the Respondent has dominated, interfered with theadministration of, and rendered unlawful assistance to theEmployee Committee, I shall recommend that the Re-spondent be ordered to disestablish and desist from rec-ognizing and dealing with the Employee Committee asthe representative of any employees over employeegrievances, rates of pay, wages, hours, or working condi-tions.Finally, the General Counsel and the Charging Partyargue that a bargaining order is appropriate in this case.The Supreme Court inGissel,supra, 613, 614, held thata bargaining order would be appropriate where theunfair labor practices of the employer were "outrageous"and pervasive" and the coercive effects were unable tobe eliminated by traditional remedies. The Court alsoheld that a bargaining order is appropriate "in less ex-traordinary cases marked by less pervasive practices thatnonetheless still have the tendency to undermine majori-ty strength and impede the election processes." Further-more, inGissel,the Supreme Court affirmed the enforce-ment order of the United States Court of Appeals for theFirst Circuit in theSinclaircase that provided for a bar-gaining order as an appropriate remedy for unfair laborpractices strikingly similar to those therein, i.e., propa-ganda that conveyed the message "that the company wasina precarious financial condition"; that the "strike-happy" union would in all likelihood have to obtain itspotentially unreasonable demands by striking, the proba-ble result of which would be a plant shutdown, as thepast history of labor relations in that area indicated; andthat the employees in such a case would have great diffi-culty finding employment elsewhere."Gissel,supra.Preelectioncampaign propaganda that, in effect,threatens plant closure, has been recognized by theBoard as the most pervasive, lingering, and irradicable7See generallyIsis Plumbing Co,138 NLRB 716 (1962) 92DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDform of coercion.Milgo Industrial,203 NLRB 1196, 1200(1973);Jimmy-RichardCo.,supra;StrideRiteCorp.,supra.Such conclusion applies with cogency in a situa-tion like that herein, where the plant's profit loss hasbeen stressed, and employees who pointedly informed ofthe ease of plant relocation.In the instant case the employees had designated theUnion as bargaining agent.That majorityhad been dissi-pated by Respondent'sunlawful conduct.An argumentmight be made that inasmuch as the election vote wasclose,despite the lawful coercion,given the remedialimpact of a traditional remedy,i.e.,posting of notices,etc., that a second election would provide employeeswith an uncoerced opportunity to express their choice.Although I do not dismiss that argument lightly,I do notagree with it. Respondent's coercive message was force-fully and repetitively propagated to the entirebargainingunit.Its impact was evidenced by comments and con-cerns raised at employee meetings.Part of that messagestressed the element of futility,i.e.,whatever employeeconcerted efforts were made was of no consequence.Thus employees were told that it was futile to organize,futile to bargain,and futile to strike. In myjudgment itwould truly be futile to order a second election. The ma-jority of employees had designated the Union as bargain-ing agent.After muchcampaigning and much litigationthe employees cannot now be expected to enter the elec-toral process with a fresh and open mind as to the issueof representation.The length of time that had elapsedherein does not act as a cleansing agent,but serves onlyas a reminder of the futility of their original efforts. Mostlikely to be blurred in memory are the fine points of bar-gaining as explained by Attorney Treacy in those 23meetings.Most likely to be indelibly retained in aware-ness are the written references to strikes and plant clo-sures and lossof jobs. As thewitnesses in this proceed-ing revealed,after the passage of time only the essentialthrust ofcampaign propaganda is recalled and details areobscured. Furthermore, the Respondent's conduct thatemanated from its highest levels of authority does notappear to be that of some briefly errant adventure.Rather,the Respondent's coercive literature was deliber-ately and carefully prepared,and it persisted and acceler-ated in coerciveness up to the election date despite theconcerns raised by employees at the meetings.Followingthe election,Respondent did not cease its unlawful con-duct.Rather,itremedied certain persistent employeecomplaints and did so in a manner to enhance the posi-tion of the unlawfully dominated Employee Committee.By its postelection conduct the Respondent implied toits employees that it would be more responsive to theircomplaints and grievances and that the"outside" Unionwas not necessary for such a function,i.e.,a mechanismto resolve grievances. The failure to recall to employ-ment a well-known union activist served as a small re-minder of adversity that can befall employees who sup-port union representation.Such postelection conduct fur-ther tended to erode the Union's status and suggests aproclivity to engage in future unlawful conduct if an-other election were directed.I do not conclude that the posting of a notice can ade-quately exercise the fears that necessarily must have beenimplanted in the consciousness of the employees,nor cansuch notice resurrect and restore to their prior levels ofintensity,the enthusiasms,energies,self-confidence, andcommitments of employees who had desired somethingthat their employer vigorously opposed but that was,they were led to believe,guaranteed them under the lawif they formed a majority among their coworkers, i.e.,union representation.Therefore I conclude that a secondelection is not appropriate,but rather that the Respond-ent ought to be ordered to bargain with the Union as ofthe commencement date of the unfair labor practices cal-culated to dissipate the majority status of the Union.On the foregoing findings of fact and on the entirerecord, I make the followingCONCLUSIONS OF LAW1.All full-time and regular part-time production andmaintenance employees,including shipping and receivingemployees employed by Respondent at its Radcliff, Ken-tucky facility, but excluding office clerical employees,technical employees,professional employees,and allguards and supervisors as defined in the Act constitute aunit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.2.From about January 1 to February 3, 1980, a major-ity of the employees of Respondent,in the unit describedabove,designated and selected the Union as their repre-sentative for the purpose of collective bargaining.3.At all times since February 27, 1980, the Union, byvirtue of Section 9(a) of the Act,has been,and is, theexclusive representative of the employees in the unit de-scribed above for the purpose of collective bargainingwith respect to rates of pay, wages, hours of employ-ment,and other terms and conditions of employment.4.From February 27 until March 19, 1980, by distrib-uting literature to employees that threatened them withloss of jobs, loss of benefits, inevitable strikes, and plantclosure in the event they designated the Union as thecollective-bargaining agent and that implied that itwould be futile for them to select the Union as their col-lective-bargaining representative,the Respondent has en-gaged in unfair labor practices affecting commercewithin themeaningof Section 8(a)(1) of the Act and hasinterfered with the conduct of the election conducted inCase 9-RC-13225.5.By coercively interrogating employees concerningtheir union sympathies,and by threatening an employeewith plant closure if the Union were selected as to thecollective-bargaining agent,the Respondent has engagedin unfair labor practices affecting commerce within themeaning ofSection 8(a)(1) of the Act and has interferedwith the conduct of the election.6.By soliciting and promising to correct employeecomplaints and grievances during its meetings with em-ployees in March 1980 in order to induce employees toreject union representation,the Respondent has engagedin unfair labor practices affecting commerce within themeaningof Section 8(a)(1) of the Act and has interferedwith the conduct of the election.7.SinceNovember2,1979,and all material timesthereafter, the Respondent has dominated and interfered UARCO, INC93with the administration of, and rendered unlawful assist-ance and support to,the Employee Committee,a labororganization within the meaning of Section 2(5) of theAct, and therebyhas engaged in unfair labor practicesaffectingcommerce within the meaning of Section8(a)(2) and(1) of the Act.8.By its postelection remedying of employee com-plaints concerning parking lot security,mandatory Satur-day overtime,and seniority,Respondent has engaged inunfair labor practices affecting commerce within themeaning of Section 8(a)(2) and(1) of the Act.9.By discriminatorily terminating the employment ofMartha Langdonon April 10,1980, because of her unionactivities and sympathies,Respondent has engaged inunfair labor practices affecting commerce within themeaning of Section 8(a)(3) and(1) of the Act.10.TheRespondent has not engaged in violations ofthe Actother than those hereinspecifically found.[Recommended Order omitted from publication.]